EXHIBIT 10.1

 

OFFICE LEASE


BETWEEN






BAY PACIFIC EAST SOUTH TEMPLE, LLC, A UTAH LIMITED LIABILITY COMPANY
(“LANDLORD”)


AND




 GREAT BASIN SCIENTIFIC INC., A DELAWARE CORPORATION (“TENANT”)






DATE OF LEASE: AUGUST 11,  2015




BUILDING:  420 EAST SOUTH TEMPLE – SALT LAKE CITY, UT
SUITE 520
 
 
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1. DEFINITIONS 2  2. LEASE GRANT 4  3. ADJUSTMENT OF COMMENCEMENT
DATE/POSSESSION 5  4. USE  6  5. BASE RENTAL 7  6. SECURITY DEPOSIT 7  7.
SERVICES TO BE FURNISHED BY  LANDLORD 8  8. LEASEHOLD IMPROVEMENTS/TENANT’S
PROPERTY 9  9. SIGNAGE 9  10. REPAIRS AND ALTERATIONS 10  11. USE OF ELECTRICAL
SERVICES BY TENANT 11  12. ENTRY BY LANDLORD 11  13. ASSIGNMENT AND SUBLETTING
11  14. MECHANICS LIENS 13  15. INSURANCE 13  16. INDEMNITY 15  17. DAMAGES FROM
CERTAIN CAUSES 15  18. CASUALTY DAMAGE 15  19. CONDEMNATION 16  20. HAZARDOUS
SUBSTANCES 16  21. AMERICANS WITH DISABILITIES ACT 17  22. EVENTS OF DEFAULT 18 
22. REMEDIES 19  24. NO WAIVER 22  25. PEACEFUL ENJOYMENT 22  26. SUBSTITUTION
22  27. HOLDING OVER 22  28. SUBORDINATION TO MORTGATE/ESTOPPEL CERTIFICATE 23 
29. NOTICE 23  30. LANDLORD’S LIEN 24  31. SURRENDER OF PREMISES 24  32. RIGHTS
RESERVED TO LANDLORD 24  33. MISCELLANEOUS 25  34. ENTIRE AGREEMENT 26  35.
LIMITATION OF LIABILITY 27       

 

EXHIBIT A - OUTLINE AND LOCATION OF PREMISES 28  EXHIBIT B -  RULES AND
REGULATIONS 29  EXHIBIT C - PAYMENT OF BASIC COSTS 32  EXHIBIT D - WORK LETTER
36  EXHIBIT E - ADDITIONAL PROVISIONS 38  EXHIBIT F - COMMENCEMENT LETTER 39 
EXHIBIT G - EFT DRAFT FORM 40  EXHIBIT H - SNDA FORM 45 

 
 
1
 

--------------------------------------------------------------------------------

 

OFFICE LEASE AGREEMENT




This Office Lease Agreement (the "Lease"), made and entered into on this the
11th day of August , 2015, between Bay Pacific East South Temple, LLC, a Utah
Limited Liability Company ("Landlord") and Great Basin Scientific Inc., a
Delaware corporarion  ("Tenant").


W I T N E S S E T H:


1.  Definitions.  The following are definitions of some of the defined terms
used in this Lease.  The definition of other defined terms are found throughout
this Lease.


A.  "Building" shall mean the office building at 420 E. South Temple, Salt Lake
City, County of  Salt Lake, State of Utah 84111.


B. “Base Rent”: Base Rent will be paid according to the following schedule,
subject to the provisions of Section 5. hereof.  For the purposes of this
Section 1.B., "Lease Year" shall mean the twelve (12) month period commencing on
the Commencement Date, and on each anniversary of the Commencement Date.


Months
Space (sf)
Rate psf
Monthly
Rent
Mo.
Period Rent
1-12
13,399
$16.63
$18,568.78
12
$222,825.37
13-24
13,399
$17.13
$19,125.84
11
$210,384.29
25-36
13,399
$17.64
$19,699.62
11
$216,695.82
37-48
13,399
$18.17
$20,290.61
11
$223,196.69
49-60
13,399
$18.72
$20,899.33
12
$250,791.92
61-65
13,399
$19.28
$21,526.31
5
$107,631.53



Base Rent for months 13, 35 & 48 shall be abated and are already reflected in
the above rent schedule.


The Base Rent due for the first month during the Lease Term (hereinafter
defined) shall be paid by Tenant to Landlord contemporaneously with Tenant’s
execution hereof.


C.  “Additional Rent”: shall mean Tenant’s Pro Rata Share of Basic Costs
(hereinafter defined) and any other sums (exclusive of Base Rent) that are
required to be paid to Landlord by Tenant hereunder, which sums are deemed to be
Additional Rent under this Lease.  Additional Rent and Base Rent are sometimes
collectively referred to herein as “Rent.”


D.  “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.


E.  “Security Deposit” shall mean the sum of sixty-nine thousand seven hundred
eighty-five dollars ($69,785.00). The Security Deposit shall be paid by Tenant
to Landlord contemporaneously with Tenant’s execution hereof.  Landlord shall
apply half of the security deposit to the rent, if the tenant is not in default
after year three of the lease beyond any applicable notice and cure period,
specifically this shall occur after  month thirty six (36) of the lease term.


F.  “Commencement Date”, “Lease Term” and “Termination Date” shall have the
meanings set forth below:


 
(1)
(i) The “Lease Term” shall mean a period of sixty five (65) months. The Lease
shall commence twentyone days after the tenant impropvements have been
completed. The date to

 
 
2
 

--------------------------------------------------------------------------------

 



 
 
determine when the twenty one (21) days begin shall be the later to occur of (a)
September 1, 2015 (the “Target Commencement Date”) and (b) the date upon which
Tenant’s  Work in the Premises has been substantially completed as such date is
determined pursuant to Section 3.A. hereof (the later to occur of such dates
being defined as the “Commencement Date”).  The “Termination Date” shall, unless
sooner terminated as provided herein, mean the last day of the Lease
Term.  Notwithstanding the foregoing, if the Termination Date, as determined
herein, does not occur on the last day of a calendar month, the Lease Term shall
be extended by the number of days necessary to cause the Termination Date to
occur on the last day of the last calendar month of the Lease Term.  Tenant
shall pay Base Rent and Additional Rent for such additional days at the same
rate payable for the portion of the last calendar month immediately preceding
such extension.  The Commencement Date, Lease Term (including any extension by
Landlord pursuant to this subsection I.F.(2) and Termination Date shall be set
forth in a Commencement Letter prepared by Landlord and executed by Tenant in
accordance with the provisions of Section 3.A. hereof.



G.  "Premises" shall mean the office space located within the Building and
outlined on Exhibit A to this Lease, and known as suite 520 (this encompases
suites 520 and 550).


H.  "Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant's pro rata share of the
square footage of the "Common Areas" and the "Service Areas" (as defined
below).   For purposes of the Lease it is agreed and stipulated by both Landlord
and Tenant that the Approximate Rentable Area in the Premises is 13,399 square
feet.


I. The “Approximate Rentable Area in the Building” is 140,888 square feet.  The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein may be revised at Landlord's election if
Landlord's architect determines such estimate to be inaccurate in any material
degree after examination of the final drawings of the Premises and the Building.


J.  “Tenant’s Pro Rata Share” shall mean 9.510% which is the quotient (expressed
as a percentage), derived by dividing the Approximate Rentable Area in the
Premises by the Approximate Rentable Area in the Building.


K.  “Permitted Use” shall mean general office use and as a lab per the written
confirmation tenant has prvided to Landlord stating the building is zoned for
Tenant’s specific lab use, and such other uses as Landlord may reasonable
approve.as long as the building is zoned for same.


L. “Base Year” shall mean 2016.


M.  "Guarantor(s)" shall mean Tenant and any other party that agrees in writing
to guarantee Tenant's obligations under the Lease.


N.  “Broker” shall mean Internet Properties representing the Tenant and Newmark
Grubb ACRES representing the Landlord.


O.  “Building Manager” shall mean Newmark Grubb ACRES Commercial Management or
such other company as Landlord shall designate from time to time.


P.  "Building Standard", shall mean the type, brand, quality and/or quantity of
materials Landlord designates from time-to-time to be the minimum quality and/or
quantity to be used in the Building or the exclusive type, grade, quality and/or
quantity of material to be used in the Building.


Q.  "Business Day(s)" shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”).  Landlord, from time to time
during the Lease Term, shall have the right to

3
 

--------------------------------------------------------------------------------

 
 
designate additional Holidays, provided such additional Holidays are commonly
recognized by other office buildings in the area where the Building is located.


R.  "Common Areas" shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public.


S.  “Default Rate” shall mean twelve  percent (12%) .


T.  "Normal Business Hours" for the Building shall mean 7:00 a.m. to 6:00 p.m.
Mondays through Fridays, and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of
Holidays.



 
U.  “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.

 
V.   "Service Areas" shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).


 W.   “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:


Tenant:
Correspondence & Lease Issues:
Contact name _________________________
Address______________________________
____________________________________
Phone #______________________________
Email Address_________________________


Tenant:
Rent Payment Issues, if different than above:
Contact name _________________________
Address_____________________________
____________________________________
Phone #______________________________
Email Address_________________________


Landlord:


Bay Pacific East So
2001 Union Street, Suite 300
San Francisco, CA  94123
Attn:               Property Manager


Rent payments are accepted by EFT/ACH and checks.  Landlord has attached its
direct deposit form as Exhibit G.


2.   Lease Grant.  Subject to and upon the terms herein set forth, Landlord
leases to Tenant and Tenant leases from Landlord the Premises together with the
right, in common with others, to use the Common Areas.



4
 

--------------------------------------------------------------------------------

 
 
 3.  Adjustment of Commencement Date/Possession.
 
A.  If the Lease Term, Commencement Date and Termination Date are to be
determined in accordance with Section I.F.2. above, the Lease Term shall not
commence until the later to occur of the Target Commencement Date and the date
that Tenant has substantially completed the work to be performed by Tenant as
set forth in the Work Letter Agreement attached hereto as Exhibit D (“Landlord’s
Work”); provided, however, that if Tenant shall be delayed in substantially
completing the Tenant ‘s  Work as a result of the occurrence of any of the
following (a “Delay”).  


Except as provided below, the adjustment of the Commencement Date and,
accordingly, the postponement of Tenant’s obligation to pay Base Rent and other
sums due hereunder shall be Tenant’s sole remedy and shall constitute full
settlement of all claims that Tenant might otherwise have against Landlord by
reason of the Premises not being ready for occupancy by Tenant on the Target
Commencement Date. The Landlord shall deliver the premises within five business
days of lease execution and concurrent payment of all monies due. Tenant can
then begin construcing the Tenant Improvements. Promptly after the determination
of the Commencement Date, Landlord and Tenant shall enter into a letter
agreement (the “Commencement Letter”) on the form attached hereto as Exhibit F
setting forth the Commencement Date, the Termination Date and any other dates
that are affected by the adjustment of the Commencement Date.


B.  By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord, except as expressly
provided herein, as to the condition of the Premises or the Building or
suitability thereof for Tenant’s use.


C. If  possession of the Premises prior to the Commencement Date for the sole
purpose of performing its Tenant Improvements and installing furniture,
equipment or other personal property of Tenant, shall be subject to all of the
terms and conditions of the Lease, except that Tenant shall not be required to
pay Rent with respect to the period of time prior to the Commencement Date
during which Tenant performs such work.


 4.  Use.  The Premises shall be used for the Permitted Use (Article 1 (K)  and
for no other purpose unless consented to by Landlord in writing,   Tenant agrees
not to use or permit the use of the Premises for any purpose which is illegal,
dangerous to life, limb or property or which, in Landlord's sole
judgement  creates a nuisance or which would increase the cost of insurance
coverage with respect to the Building. Tenant will conduct its business and
control its agents, servants, employees, customers, licensees, and invitees in
such a manner as not to interfere with, annoy or disturb other tenants or
Landlord in the management of the Building and the Property.  Tenant will
maintain the Premises in a clean and healthful condition, and comply with all
laws, ordinances, orders, rules and regulations of any governmental entity with
reference to the use, condition, configuration or occupancy of the
Premises.  Tenant, within ten (10) days after the receipt thereof, shall provide
Landlord with copies of any notices it receives with respect to a violation or
alleged violation of any such laws, ordinances, orders, rules and
regulations.  Tenant, at its expense, will comply with the rules and regulations
of the Building attached hereto as Exhibit B and such other rules and
regulations adopted and altered by Landlord from time-to-time and will cause all
of its agents, employees, invitees and visitors to do so.  All such changes to
rules and regulations will be reasonable and shall be sent by Landlord to Tenant
in writing.


5.  Base Rent.


A.  Tenant covenants and agrees to pay to Landlord during the Lease Term,
without any setoff or deduction except as otherwise expressly provided herein,
the full amount of all Base Rent and Additional Rent due hereunder and the full
amount of all such other sums of money as shall become due under this Lease
(including, without limitation, any charges for replacement of electric lamps
and ballasts and any other services, goods or materials furnished by Landlord at
Tenant’s request), all of which hereinafter may be collectively called
“Rent.”  In addition Tenant shall pay and be liable for, as

5
 

--------------------------------------------------------------------------------

 
 
Additional Rent, all rent, sales and use taxes or other similar taxes, if any,
levied or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid to Landlord by Tenant under the terms and conditions of this Lease,
provided, however that Tenant shall not be responsible for any income taxes,
estate and inheritance taxes, excess profit taxes, franchise taxes, taxes
imposed on or measured by the income of Landlord from the operation of the
Property, Any such payments shall be paid concurrently with the payments of the
Rent on which the tax is based. The Base Rent and Additional Rent for each
calendar year or portion thereof during the Lease Term, shall be due and payable
in advance in monthly installments of the first day of each calendar month
during the Lease Term and any extensions or renewals hereof, and Tenant hereby
agrees to pay such Base Rent and Additional Rent to Landlord without demand.  If
the Lease Term commences on a day other than the first day of a month or
terminates on a day other than the last day of a month, then the installments of
Base Rent and Additional Rent for such month or months shall be prorated, based
on the number of days in such month. No payment by Tenant or receipt or
acceptance by Landlord of a lesser amount than the correct installment of Rent
due under this Lease shall be deemed to be other than a payment on account of
the earliest Rent due hereunder, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance or pursue any other available
remedy.  The acceptance by Landlord of an installment of Rent on a date after
the due date of such payment shall not be construed to be a waiver of Landlord's
right to declare a default for any other late payment. All amounts received by
Landlord from Tenant hereunder shall be applied first to the earliest accrued
and unpaid Rent then outstanding.  Tenant’s covenant to pay Rent shall be
independent of every other covenant set forth in this Lease.


B.  To the extent allowed by law, all installments of Rent not paid when due
shall bear interest at the Default Rate from the date due until paid.  In
addition, if Tenant fails to pay any installment of Base Rent and Additional
Rent or any other item of Rent within five (5) days of written notice from
Landlord that such amount is due and payable hereunder, a “Late Charge” equal to
five percent (5%) of such unpaid amount will be due and payable immediately by
Tenant to Landlord.


C.  The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.


 6.  Security Deposit.  The Security Deposit shall be held by Landlord without
liability for interest and as security for the performance by Tenant of Tenant's
covenants and obligations under this Lease including but not limited to those
set forth in Section 10 hereof, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant's liability for damages in case of default by Tenant.  Landlord shall
have no fiduciary responsibilities or trust obligations whatsoever with regard
to the Security Deposit and shall not assume the duties of a trustee for the
Security Deposit.   Landlord may, from time-to-time, without prejudice to any
other remedy and without waiving such default, use the Security Deposit to the
extent necessary to cure or attempt to cure, in whole or in part, any default of
Tenant hereunder.  Following any such application of the Security Deposit,
Tenant shall pay to Landlord on demand the amount so applied in order to restore
the Security Deposit to its original amount.  If Tenant is not in default at the
termination of this Lease, the balance of the Security Deposit remaining after
any such application shall be returned by Landlord to Tenant within thirty
(30)  days thereafter.  If Landlord transfers its interest in the Premises
during the term of this Lease, Landlord may assign the Security Deposit to the
transferee and thereafter shall have no further liability for the return of such
Security Deposit.  Tenant agrees to look solely to such transferee or assignee
or successor thereof for the return of the Security Deposit.  Landlord and its
successors and assigns shall not be bound by any actual or attempted assignment
or encumbrance of the Security Deposit by Tenant. Landlord shall not be required
to keep the Security Deposit separate from its other accounts. In addition,
Ternant shall be entitled to a reduction in the amounf of the Security Deposit
as more particularly set forth in Section 1., E above.


 7.  Services to be Furnished by Landlord.


A.  Landlord agrees to furnish Tenant the following services:
 


6
 

--------------------------------------------------------------------------------

 
 


 
(1)
Water for use in the lavatories on the floor(s) on which the Premises is
located.  If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenant’s sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant’s sole cost and expense with the prior reasonable
consent of Landlord.  If Tenant desires hot water in the Premises, Tenant, at
its sole cost and expense and subject to the prior reasonable consent of
Landlord, may install a hot water heater in the PremisesoTenant shall be solely
responsible for the maintenance and repair of any such water heater.



 
(2)
Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority.  In the event that
Tenant requires central heat, ventilation or air conditioning service at times
other than Normal Business Hours, such additional service shall be furnished
only upon the written request of Tenant delivered to Landlord prior to 3:00 p.m.
at least one Business Day in advance of the date for which such usage is
requested.  Tenant shall bear the entire cost of additional service as such
costs are determined by Landlord from time-to-time, as Additional Rent upon
presentation of a statement therefor by Landlord. The after hour cost of HVAC is
currently $60 per three (3) hour block for the Premises. . All additional
heating, ventilating and air conditioning required (if any) to accommodate
Tenant’s design shall be installed at the Tenant’s expense subject to Landlord’s
prior written approval, not to be unreasonably withheld .  The cost of operation
and maintenance of such additional  equipment shall be the responsibility of the
Tenant and paid to Landlord as Additional Rent.



 
(3)
Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class, age
and location.



 
(4)
Janitorial and cleaning service in and about the Premises on Business Days;
provided, however, if Tenant's floor covering or other improvements require
special treatment, Tenant shall pay the additional cleaning cost attributable
thereto as Additional Rent upon presentation of a statement therefor by
Landlord.  Tenant shall not provide or use any other janitorial or cleaning
services without Landlord’s consent, and then only subject to the supervision of
Landlord and at Tenant’s sole cost and responsibility and by a janitor, cleaning
contractor or employees at all times satisfactory to Landlord.  Janitorial
services are provided at the end of the Business Day after Normal Business
hours.Window washing is done annually.



 
(5)
Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11. of this Lease.



 
(6)
Fluorescent bulb replacement in the Premises necessary to maintain building
standard the lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Common Areas and Service Areas.



 
(7)
Passenger elevator service in common with Landlord and other persons during
Normal Business Hours and freight elevator service in common with the Landlord
and other persons during Normal Business Hours.  Such normal elevator service,
passenger or freight, if furnished at other times, shall be optional with
Landlord and shall never be deemed a continuing obligation.  Landlord, however,
shall provide limited passenger elevator service daily at all times when normal
passenger elevator service is not provided.



 
(8)
Access control to the Building during other than Normal Business Hours shall be
provided in such form as Landlord deems appropriate.  Tenant shall cooperate
fully in Landlord's efforts to maintain access control to the Building and shall
follow all reasonable


7
 

--------------------------------------------------------------------------------

 


 
 
regulations promulgated by Landlord with respect thereto. Notwithstanding
anything herein to the contrary Tenant expressly acknowledges and agrees that
Landlord is not warranting the efficacy of any access personnel, service,
procedures or equipment and that Tenant is not relying and shall not hereafter
rely on any such personnel service, procedures or equipment.  Landlord shall not
be responsible or liable in any manner for failure of any access personnel,
services, procedures or equipment to prevent, control, or apprehend anyone
suspected of causing personal injury or damage in, on or around the
Project.  Key cards will be provided based on tenant’s head count. Landlord will
provide the intial cards with replacement cards at Tenant’s cost (currently $12
per card).



B.  If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building
services.  Landlord may impose a reasonable charge for such additional utilities
or building services, which shall be paid monthly by Tenant as Additional Rent
on the same day that the monthly installment of Base Rent is due.


C.  Except as otherwise expressly provided herein, the failure by Landlord to
any extent to furnish, or the interruption or termination of these defined
services in whole or in part, resulting from adherence to laws, regulations and
administrative orders, wear, use, repairs, improvements alterations or any
causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as a constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof.  Should any of the equipment or
machinery used in the provision of such services for any cause cease to function
properly, Landlord shall use reasonable diligence to repair such equipment or
machinery


Notwithstanding the above, if any of the services described above or elsewhere
in this Lease are interrupted, Landlord shall use reasonable diligence to
promptly restore the same; provided, however, if as a result of any interruption
of services caused soley by Landlord’s  failure to maintain the property, and
the entire Premises will be uninhabitable or unusable by Tenant for five (5)
consecutive business days, then Base Rent and Additional Rent shall be abated to
the extent to which such condition interferes with Tenant’s use of the Premises
commencing on the first day of such condition and continuing until such
condition is corrected.  If such interruption of services is not caused by
Landlord’s failure to maintain the property, there shall be no Base Rent and
Additional Rent abatement.  However, neither the interruption nor cessation of
such services, nor the failure of Landlord to restore same, shall render
Landlord liable for damages to person or property, or be construed as an
eviction of Tenant, or work an abatement of Rent or relieve Tenant from
fulfilling any of its other obligations hereunder.


 8.  Leasehold Improvements/Tenant’s Property.  All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein.  All unattached and moveable partitions,
trade fixtures, moveable equipment or furniture located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building or Premises, and all
personalty brought into the Premises by Tenant (“Tenant’s Property”) shall be
owned and insured by Tenant.  Landlord may, nonetheless, at any time prior to,
or within one (1)  month after, the expiration or earlier termination of this
Lease or Tenant’s right to possession, require Tenant to remove any Leasehold
Improvements performed by or for the benefit of Tenant and all electronic, phone
and data cabling as are designated by Landlord (the “Required Removables”) at
Tenant’s sole cost.  In the event that Landlord so elects, Tenant shall remove
such Required Removables within ten (10) days after notice from Landlord,
provided that in no event shall Tenant be required to remove such Required
Removables prior to the expiration or earlier termination of this Lease or
Tenant’s right to possession.   Landlord shall indicate to Tenant at the time of
the installation of such Leasehold Improvements as to whether such improvements
shall constitute a Required Removable.  Landlord acknowledges and agrees that
the improvement contemplated in Exhibit D to this Lease shall not constitute
Required Removables. In addition to Tenant’s obligation to remove the Required
Removables,

8
 

--------------------------------------------------------------------------------

 
 
Tenant shall repair any damage caused by such removal and perform such other
work as is reasonably necessary to restore the Premises to their  condition as
of the Commencement Date except only for ordinary wear and tear..  If Tenant
fails to remove any specified Required Removables or to perform any required
repairs and restoration within the time period specified above, Landlord, at
Tenant’s sole cost and expense, may remove the Required Removables (and repair
any damage occasioned thereby) and dispose thereof or deliver the Required
Removables to any other place of business of Tenant, or warehouse the same, and
Tenant shall pay the cost of such removal, repair, delivery, or warehousing of
the Required Removables within five (5) days after demand from Landlord.


9.   Signage.  Landlord shall provide and install, at Landlord's cost, all
letters or numerals on the exterior of the Premises; all such letters and
numerals shall be in the standard graphics for the Building and no others shall
be used or permitted on the Premises without Landlord's prior written
consent   In addition, Landlord will list Tenant’s name in the Building’s
directory, if any, located in the lobby of the Building.


10.  Repairs and Alterations by Tenant.


A.  Except to the extent such obligations are imposed upon Landlord hereunder,
Tenant shall, at its sole cost and expense, maintain the Premises in good order,
condition and repair throughout the entire Lease Term, ordinary wear and tear
excepted. Tenant agrees to keep the areas visible from outside the Premises in a
neat, clean and attractive condition at all times.  Tenant shall be responsible
for all repairs replacements and alterations in and to the Premises, Building
and Property and the facilities and systems thereof, the need for which arises
out of (1) Tenant’s use or occupancy of the Premises, (2) the installation,
removal, use or operation of Tenant’s Property (as defined in Section 8. above),
(3) the moving of Tenant’s Property into or out of the Building, or (4) the act,
omission, misuse or negligence of Tenant, its agents, contractors, employees or
invitees.   All such repairs, replacements or alterations shall be performed in
accordance with Section 10.B. below and the rules, policies and procedures
reasonably enacted by Landlord from time to time for the performance of work in
the Building.  If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord shall give Tenant notice to perform such acts as are
reasonably required to so maintain the Premises.  If Tenant fails to promptly
commence such work and diligently pursue it to its completion, then Landlord
may, at is option, make such repairs, and Tenant shall pay the cost thereof to
Landlord on demand as Additional Rent, together with an administration charge in
an amount equal to fi ve percent (5%) of the cost of such repairs.  Landlord
shall, at its expense (except as included in Basic Costs) keep and maintain in
good repair and working order and make all repairs to and perform necessary
maintenance upon: (a) all structural elements of the Building; and (b) all
mechanical, electrical and plumbing systems that serve the Building in general;
and (c) the Building facilities common to all tenants including but not limited
to, the ceilings, walls and floors in the Common Areas.


B.  Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises, without first obtaining the written consent of
Landlord in each such instance, which consent may be refused or given on such
conditions as Landlord may elect. Prior to commencing any such work and as a
condition to obtaining Landlord’s consent, Tenant must furnish Landlord with
plans and specifications acceptable to Landlord; names and addresses of
contractors reasonably acceptable to Landlord; copies of contracts; necessary
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
accordance with Section 15. hereof; and a payment bond or other security, all in
form and amount reasonably satisfactory to Landlord.  Tenant shall be
responsible for insuring that all such persons procure and maintain insurance
coverage against such risks, in such amounts and with such companies as Landlord
may require, including, but not limited to, Builder's Risk and Worker's
Compensation insurance.  All such improvements, alterations or additions shall
be constructed in a good and workmanlike manner using Building Standard
materials or other new materials of equal or greater quantity. Landlord, to the
extent reasonably necessary to avoid any disruption to the tenants and occupants
of the Building, shall have the right todesignate the time when any such
alterations, additions and improvements may be performed and to otherwise
designate reasonable rules, regulations and procedures for the performance of
work in the Building.  Upon completion, Tenant shall furnish “as-built” plans,
contractor’s affidavits and full and final waivers of lien and receipted bills
covering all labor and materials.  All improvements, alterations and additions

9
 

--------------------------------------------------------------------------------

 
 
shall comply with the insurance requirements, codes, ordinances, laws and
regulations, including without limitation, the Americans with Disabilities
Act.  Tenant shall reimburse Landlord upon demand for all sums, if any, expended
by Landlord for third party examination of the architectural, mechanical,
electrical and plumbing plans for any alterations, additions or
improvements.  In addition, if Landlord so requests, Landlord shall be entitled
to oversee the construction of any alterations, additions or improvements that
may affect the structure of the Building or any of the mechanical, electrical,
plumbing or life safety systems of the Building.  In the event Landlord elects
to oversee such work, Landlord shall be entitled to receive a fee for such
oversight in an amount equal to five  percent (5% ) of the cost of such
alterations, additions or improvements.  Landlord’s approval of Tenant’s plans
and specifications for any work performed for or on behalf of Tenant shall not
be deemed to be representation by Landlord that such plans and specifications
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations or that the alterations, additions and improvements constructed
in accordance with such plans and specifications will be adequate for Tenant’s
use. .  Notwithstanding the above, Tenant shall have the right, from time to
time, to make nonstructural alterations and improvements to, and decoration of,
the interior of the Premises without Landlord’s consent, so long as: (i) Tenant
hires a duly qualified and licensed contractor, (ii) Tenant provides written
notice to the Landlord of the alterations, improvements, and decoration, and
(iii) for any work in excess of $20,000.00, Tenant shall obtain Landlord’s
consent, which shall not be unreasonably withheld, conditioned, or delayed.


11.   Use of Electrical Services by Tenant.


A.  All electricity used by Tenant in the Premises shall, at Landlord’s option,
be paid for by Tenant either: (1) through inclusion in Base Rent and Basic Costs
(except as provided in Section 11.B. below with respect to excess useage); or
(2) by a separate charge billed directly to Tenant by Landlord and payable by
Tenant as Additional Rent within ten (10) days after billing; or (3) by a
separate charge or charges billed by the utility company(ies) providing
electrical service and payable by Tenant directly to such utilities
company(ies).  Landlord shall have the right at any time and from time-to-time
during the Lease Term to contract for electricity service from such providers of
such services as Landlord shall elect (each being an “Electric Service
Provider”). Tenant shall cooperate with Landlord, and the applicable Electric
Service Provider, at all times and, as reasonably necessary, shall allow
Landlord and such Electric Service Provider reasonable access to the Building’s
electric lines, feeders, risers, wiring, and any other machinery within the
Premises.  Landlord shall in no way be liable or responsible for any loss,
damage, or expense that Tenant may sustain or incur by reason of any change,
failure, interference, disruption, or defect in the supply or character of the
electric energy furnished to the Premises, or if the quantity or character of
the electric energy supplied by the Electric Service Provider is no longer
available or suitable for Tenant’s requirements, and no such change, failure,
defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under the
Lease except as expressly provided herein.


B.  Tenant's use of electrical services furnished by Landlord shall not exceed
in voltage, rated capacity, or overall load that which is standard for the
Building.  In the event Tenant shall request that it be allowed to consume
electrical services in excess of Building Standard, Landlord may refuse to
consent to such usage or may consent upon such conditions as Landlord reasonably
elects (including the installation of utility service upgrades, submeters, air
handlers or cooling units), and all such additional useage (to the extent
permitted by law), installation and maintenance thereof shall be paid for by
Tenant as Additional Rent. Landlord, at any time during the Lease Term, shall
have the right to separately meter electrical useage for the Premises or to
measure electrical useage by survey or any other method that Landlord, in its
reasonable judgment, deems appropriate.


12.   Entry by Landlord.  Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants
(during the last six  (6) months  months of the Lease Term or earlier in
connection with a potential relocation) or insurers, or to clean or make
repairs, alterations, or additions thereto, including any work that Landlord
deems necessary for the safety, protection or preservation of the Building or
any occupants thereof,

10
 

--------------------------------------------------------------------------------

 
 
or to facilitate repairs, alterations or additions to the Building or any other
tenant’s premises.  Except for any entry by Landlord in an emergency situation
or to provide normal cleaning and janitorial service, Landlord shall provide
Tenant with  at least twenty four hours’  prior notice of any entry into the
Premises, which notice may be given verbally.  Landlord shall have the right to
temporarily close the Premises or the Building to perform repairs, alterations
or additions in the Premises or the Building, provided that Landlord shall use
reasonable efforts to perform all such work on weekends and after Normal
Business Hours.  Entry by Landlord hereunder shall not constitute a constructive
eviction or entitle Tenant to any abatement or reduction of Rent by reason
thereof. In connection with any of the foregoing activities of Landlord,
Landlord shall use reasonable efforts while conducting such activities to
minimize any interference with Tenant’s use of the Premises and Tenant shall not
unreasonable refuse Landlord access to the premises for reasonable reasons.
 
13.  Assignment and Subletting


A.  Except in connection with a Permitted Transfer (defined in Section 13.E.
below), Tenant shall not assign, sublease, transfer or encumber any interest in
this Lease or allow any third party to use any portion of the Premises
(collectively or individually, a “Transfer”) without the prior written consent
of Landlord, which consent shall not be unreasonably withheld.  Without
limitation, it is agreed that Landlord’s consent shall not be considered
unreasonably withheld if: (1) the proposed transferee’s financial condition does
not meet the criteria Landlord uses to select Building tenants having similar
leasehold obligations; (2) the proposed transferee’s business is not suitable
for the Building considering the business of the other tenants and the
Building’s prestige, or would result in a violation of another tenant’s rights;
(3) the proposed transferee is a governmental agency or occupant of the
Building; (4) Tenant is in default beyond any applicable notice and cure period;
or (5) any portion of the Building or the Premises would likely become subject
to additional or different laws as a consequence of the proposed Transfer.  Any
attempted Transfer in violation of this Section 13, shall, exercisable in
Landlord’s sole and absolute discretion, be voidable.  Consent by Landlord to
one or more Transfer(s) shall not operate as a waiver of Landlord’s rights to
approve any subsequent Transfer(s).  In no event shall any Transfer or Permitted
Transfer release or relieve Tenant from any obligation under this Lease or any
liability hereunder.


B.  If Tenant requests Landlord’s consent to a Transfer, Tenant shall submit to
Landlord financial statements for the proposed transferee, a complete copy of
the proposed assignment, sublease and other information as Landlord may
reasonably request.  Landlord shall within thirty (30) days after Landlord’s
receipt of the required information and documentation either: (1) consent or
reasonably refuse consent to the Transfer in writing; (2) in the event of a
proposed assignment of this Lease or a proposed sublease of the entire Premises
for the entire remaining term of this Lease, terminate this Lease effective the
first to occur of ninety (90) days following written notice of such termination
or the date that the proposed Transfer would have come into effect.  If Landlord
shall fail to notify Tenant in writing of its decision within such thirty (30)
days period after the later of the date Landlord is notified in writing of the
proposed Transfer or the date Landlord has received all required information
concerning the proposed transferee and the proposed Transfer, Landlord shall be
deemed to have refused to consent to such Transfer, and to have elected to keep
this Lease in full force and effect.  Tenant shall pay Landlord a review fee of
Seven Hundred and Fifty Dollars ($750.00)   for Landlord’s review of any
Permitted Transfer or requested Transfer.  In addition, Tenant shall reimburse
Landlord for its actual reasonable costs and expenses (including without
limitation reasonable attorney’s fees) incurred by Landlord in connection with
Landlord’s  review of such requested Transfer or Permitted Transfer not to
exceed Two Thousand Five Hundred Dollars ($2,500.00).
 
C.  Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration which Tenant receives as a result of a Transfer that is in excess
of the rent payable to Landlord hereunder net of reasonable leasing commissions
and tenant improvement costs directly required in connection with such Transfer
actually paid by Tenant, for the portion of the Premises and Term covered by the
Transfer within ten (10) days following receipt thereof by Tenant.  If Tenant is
in Monetary Default (defined in Section 22. below), Landlord may require that
all sublease payments be made directly to Landlord, in

11
 

--------------------------------------------------------------------------------

 
 
which case Tenant shall receive a credit against rent in the amount of any
payments received (less Landlord’s share of any excess).


D.  Except as provided below with respect to a Permitted Transfer, if Tenant is
a corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer.  The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a nationally recognized security exchange, or if
at least eighty percent (80%) of its voting stock is owned by another entity,
the voting stock of which is so listed.


E.  Tenant may assign its entire interest under this Lease or sublet the
Premises to any entity controlling or controlled by or under common control with
Tenant or to any successor to Tenant by purchase, merger, consolidation or
reorganization (hereinafter, collectively, referred to as "Permitted Transfer")
without the consent of Landlord, provided: (1) Tenant is not in default under
this Lease beyond any applicable notice and cure period (2) if such proposed
transferee is a successor to Tenant by purchase, said proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if such proposed transferee shall acquire all or substantially all of the stock
or assets of Tenant’s business or, if such proposed transferee is a successor to
Tenant by merger, consolidation or reorganization, the continuing or surviving
corporation shall own all or substantially all of the assets of Tenant; (3) such
proposed transferee shall have a net worth which is at least equal to the
greater of Tenant's net worth at the date of this Lease or Tenant's net worth as
of the day prior to the proposed purchase, merger, consolidation or
reorganization as evidenced to Landlord’s reasonable satisfaction; (4) such
proposed transferee operates the business in the Premises for the Permitted Use
and no other purpose; and (5) Tenant shall give Landlord written notice at least
fifteen (15) days prior to the effective date of the proposed purchase, merger,
consolidation or reorganization.


F.  Tenant agrees that in the event Landlord withholds its consent to any
Transfer contrary to the provisions of this Section 13, Tenant’s sole remedy
shall be to seek an injunction in equity or compel performance by Landlord to
give its consent and Tenant expressly waives any right to damages in the event
of such withholding by Landlord of its consent.


 14.  Mechanic's Liens.  Tenant will not permit any mechanic's liens or other
liens to be placed upon the Premises, the Building, or the Property and nothing
in this Lease shall be deemed or construed in any way as constituting the
consent or request of Landlord, express or implied, by inference or otherwise,
to any person for the performance of any labor or the furnishing of any
materials to the Premises, the Building, or the Property or any part thereof,
nor as giving Tenant any right, power, or authority to contract for or permit
the rendering of any services or the furnishing of any materials that would give
rise to any mechanic's or other liens against the Premises, the Building, or the
Property.  In the event any such lien is attached to the Premises, the Building,
or the Property, then, in addition to any other right or remedy of Landlord,
Landlord may, but shall not be obligated to, discharge the same.  Any amount
paid by Landlord for any of the aforesaid purposes including, but not limited
to,  reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. Tenant shall within thirty (30)   days of receiving
such notice of lien or claim (a) have such lien or claim released or (b) deliver
to Landlord a bond in form, content, amount and issued by surety, satisfactory
to Landlord, indemnifying, protecting, defending and holding harmless the
Indemnities against all costs and liabilities resulting from such lien or claim
and the foreclosure or attempted foreclosure thereof. Tenant’s failure to comply
with the provisions of the foregoing sentence shall be deemed an Event of
Default under Section 22. hereof entitling Landlord to exercise all of its
remedies therefor without the requirement of any additional notice or cure
period.


15.  Insurance.


A.  Landlord shall maintain such insurance on the Building and the Premises
(other than on Tenant’s Property or on any additional improvements constructed
in the Premises by Tenant), and such liability insurance in such amounts as
Landlord reasonably elects and as is customary for comparable buildings in the
same market area as the Building, including all-risk property damage insurance
on the Building,

12
 

--------------------------------------------------------------------------------

 
 
Building improvements and personal property owned by Landlord in the amount of
the full replacement values thereof, as the values may exist from time to time
and general liability insurance covering Landlord’s operations and the Building
with combined single limits of not less than $1,000,000 per occurrence for
bodily injury and property damage. The cost of such insurance shall be included
as a part of the Basic Costs, and payments for losses thereunder shall be made
solely to Landlord or the mortgagees of Landlord as their interests shall
appear.


B.  Tenant shall maintain at its expense, (1) in an amount equal to full
replacement cost, special form (formerly known as all risk) property insurance
on all of its personal property, including removable trade fixtures and
leasehold and tenant improvements, and Tenant’s Property located in the Premises
and in such additional amounts as are required to meet Tenant's obligations
pursuant to Section 18 hereof and with deductibles in an amount reasonably
satisfactory to Landlord, and (ii) a policy or policies of commercial general
liability insurance (including endorsement or separate policy for owned or
non-owned automobile liability) with respect to its activities in the Building
and on the Property, with the premiums thereon fully paid on or before the due
date, in an amount of not less than $2,000,000 per occurrence per person
coverage for bodily injury, property damage, personal injury or combination
thereof (the term "personal injury" as used herein means, without limitation,
false arrest, detention or imprisonment, malicious prosecution, wrongful entry,
liable and slander), provided that if only single limit coverage is available it
shall be for at least $2,000,000 per occurrence with an umbrella policy of at
least $5,000,000 combined single limit per occurrence.  Tenant's insurance
policies shall name Landlord and Building Manager as additional insureds and
shall include coverage for the contractual liability of Tenant to indemnify
Landlord and Building Manager pursuant to Section 16 of this Lease and shall
have deductibles in an amount reasonably satisfactory to Landlord.  Prior to
Tenant’s taking possession of the Premises, Tenant shall furnish evidence
satisfactory to Landlord of the maintenance and timely renewal of such
insurance, and Tenant shall obtain and deliver to Landlord a written obligation
on the part of each insurer to notify Landlord at least thirty (30) days prior
to the modification, cancellation or expiration of such insurance policies.  In
the event Tenant shall not have delivered to Landlord a policy or certificate
evidencing such insurance at least thirty (30) days prior to the expiration date
of each expiring policy, Landlord may obtain such insurance as Landlord may
reasonably require to protect Landlord's interest (which obtaining of insurance
shall not be deemed to be a waiver of Tenant's default hereunder).  The cost to
Landlord of obtaining such policies, plus an administrative fee in the amount of
five percent (5%) of the cost of such policies shall be paid by Tenant to
Landlord as Additional Rent upon demand.


C.  The insurance requirements set forth in this Section 15 are independent of
the waiver, indemnification, and other obligations under this Lease and will not
be construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party’s
liability under this Lease.  In addition to the requirements set forth in
Sections 15 and 16, the insurance required of Landlord and Tenant under this
Lease must be issued by an insurance company with a rating of no less than
A-VIII in the current Best’s Insurance Guide, or A- in the current Standard &
Poor Insurance Solvency Review, or in that is otherwise acceptable to Landlord,
and admitted to engage in the business of insurance in the state in which the
Building is located; be primary insurance for all claims under it and provide
that any insurance carried by Landlord and Landlord’s lenders is strictly
excess, secondary and noncontributing with any insurance carried by Tenant; and
provide that insurance may not be cancelled, nonrenewed or the subject of
material change in coverage of available limits of coverage, except upon thirty
(30) days prior written notice to Landlord and Landlord’s lenders.  Tenant will
deliver either a duplicate original or a legally enforceable certificate of
insurance on all policies procured by Tenant in compliance with Tenant’s
obligations under this Lease, together with evidence satisfactory to Landlord of
the payment of the premiums therefor, to Landlord on or before the date Tenant
first occupies any portion of the Premises, at least thirty (30) days before the
expiration date of any policy and upon the renewal of any policy.  Landlord must
give its prior written approval to all deductibles and self-insured retentions
under Tenant’s policies.  Tenant may comply with its insurance coverage
requirements through a blanket policy, provided Tenant, at Tenant’s sole
expense, procures a “per location” endorsement, or equivalent reasonably
acceptable to Landlord, so that the general aggregate and other limits apply
separately and specifically to the Premises.
 

13
 

--------------------------------------------------------------------------------

 
 
D.  If Tenant’s business operations, conduct or use of the Premises or any other
part of the Property causes an increase in the premium for any insurance policy
carried by Landlord, Tenant will, within ten (10) days after receipt of notice
from Landlord, reimburse Landlord for the entire increase.


E.  Neither Landlord nor Tenant shall be liable (by way of subrogation or
otherwise) to the other party (or to any insurance company insuring the other
party) for any personal injury or loss or damage to any of the property of
Landlord or Tenant, as the case may be, with respect to their respective
property, the Building, the Property or the Premises or any addition or
improvements thereto, or any contents therein, to the extent covered by
insurance carried or required to be carried by a party hereto even though such
loss might have been occasioned by the negligence or willful acts or omissions
of the Landlord or Tenant or their respective employees, agents, contractors or
invitees.  Since this mutual waiver will preclude the assignment of any such
claim by subrogation (or otherwise) to an insurance company (or any other
person), Landlord and Tenant each agree to give each insurance company which has
issued, or on the future may issue, policies of insurance, with respect to the
items covered by this waiver, written notice of the terms of this mutual waiver,
and to have such insurance policies properly endorsed, if necessary, to prevent
the invalidation of any of the coverage provided by such insurance policies by
reason of such mutual waiver.  For the purpose of the foregoing waiver, the
amount of any deductible applicable to any loss or damage shall be deemed
covered by, and recoverable by the insured under the insurance policy to which
such deductible relates.  In the event that Tenant is permitted to and
self-insures any risk for which insurance is required to be carried under this
Lease, or if Tenant fails to carry any insurance required to be carried by
Tenant pursuant to this Lease, then all loss or damage to Tenant, its leasehold
interest, its business, its property, the Premises or any additions or
improvements thereto or contents thereof shall be deemed covered by and
recoverable by Tenant under valid and collectible policies of
insurance.  Notwithstanding anything to the contrary herein, Landlord shall not
be liable to the Tenant or any insurance company (by way of subrogation or
otherwise) insuring the Tenant for any loss or damage to any property, or bodily
injury or personal injury or any resulting loss of income or losses from
worker’s compensation laws and benefits, even though such loss or damage might
have been occasioned by the negligence of Landlord, its agents or employees, or
Building Manager, if any such loss or damage was required to be covered by
insurance pursuant to this Lease.
 
16.   Indemnity.  To the extent not expressly prohibited by law, neither
Landlord nor Building Manager nor any of their respective officers, directors,
employees, members, managers, or agents shall be liable to Tenant, or to
Tenant's agents, servants, employees, customers, licensees, or invitees for any
injury to person or damage to property caused by any act, omission, or neglect
of Tenant, its agents, servants, employees, customers, invitees, licensees or by
any other person entering the Building or upon the Property under the invitation
of Tenant or arising out of the use of the Property, Building or Premises by
Tenant and the conduct of its business or out of a default by Tenant in the
performance of its obligations hereunder.  Tenant hereby indemnifies and holds
Landlord and Building Manager and their respective officers, directors,
employees, members, managers and agents ("Indemnitees”), harmless from all
liability and claims for any property damage, or bodily injury or death of, or
personal injury to, a person in or on the Premises, or at any other place,
including the Property or the Building and this indemnity shall be enforceable
to the full extent whether or not such liability and claims are the result of
the sole, joint or concurrent acts, negligent or intentional, or otherwise, of
Tenant, or its employees, agents, servants, customers, invitees or
licensees.  Such indemnity for the benefit of Indemnitees shall be enforceable
even if Indemnitees, or any one or more of them have or has caused or
participated in causing such liability and claims by their joint or concurrent
acts, negligent or intentional, or otherwise,


To the extent not expressly prohibited by law, neither Tenant nor any of its
officers, directors, employees, members, managers, or agents shall be liable to
Landlord nor Building Manager, or to their respective agents, servants,
employees, customers, licensees, or invitees for any injury to person or damage
to property caused by any act, omission, or neglect of Landlord, Building
Manager, or their respective agents, servants, employees, customers, invitees,
licensees or by any other person entering the Building or upon the Property
under the invitation of Landlord or Building Manager or arising out of the use
of the Property or Building by Landlord or Building Manager and the conduct of
their business or out of a default by Landlord in the performance of its
obligations hereunder except if occurring in whole or in part due to the gross
negligence or

14
 

--------------------------------------------------------------------------------

 
 
intentional misconduct of the Tenant or any of its respective officers,
directors, employees, members, managers, or agents..  Landlord hereby
indemnifies and holds Tenant and its officers, directors, employees, members,
managers and agents ("Tenant Indemnitees”), harmless from all liability and
claims for any property damage, or bodily injury or death of, or personal injury
to, a person in or on the Property or the Building and this indemnity shall be
enforceable to the full extent whether or not such liability and claims are the
result of the sole, joint or concurrent acts, negligent or intentional, or
otherwise, of Landlord, or its employees, agents, servants, customers, invitees
or licensees.  Notwithstanding the terms of this Lease to the contrary, the
terms of this Section shall survive the expiration or earlier termination of
this Lease.
 
17.  Damages from Certain Causes.  To the extent not expressly prohibited by
law, Landlord shall not be liable to Tenant or Tenant’s employees, contractors,
agents, invitees or customers, for any injury to person or damage to property
sustained by Tenant or any such party or any other person claiming through
Tenant resulting from any accident or occurrence in the Premises or any other
portion of the Building caused by the Premises or any other portion of the
Building becoming out of repair or by defect in or failure of equipment, pipes,
or wiring, or by broken glass, or by the backing up of drains, or by gas, water,
steam, electricity, or oil leaking, escaping or flowing into the Premises
(except where due to Landlord's willful failure to make repairs required to be
made pursuant to other provisions of this Lease, after the expiration of a
reasonable time after written notice to Landlord of the need for such repairs),
nor shall Landlord be liable to Tenant for any loss or damage that may be
occasioned by or through the acts or omissions of other tenants of the Building
or of any other persons whomsoever, including, but not limited to riot, strike,
insurrection, war, court order, requisition, order of any governmental body or
authority, acts of God, fire or theft. Notwithstanding the above, in the event
the Premises will be uninhabitable or unusable by Tenant for five (5)
consecutive business days, then Base Rent and Additional Rent shall be abated to
the extent to which such condition interferes with Tenant’s use of the Premises
commencing on the first day of such condition and continuing until such
condition is corrected if and only if Landlord has been negligent or has failed
to repair and or maintain the property. If the Premises are made uninhabitable
or unusable due to Tenant’s negligence, behavior and/or actions, there shall be
no abatement of the Base Rent and Additional Rent due.


18.   Casualty Damage.  If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord.  In case the Building shall be so damaged that substantial alteration
or reconstruction of the Building shall, in Landlord's sole opinion, be required
(whether or not the Premises shall have been damaged by such casualty) or in the
event there is less than one year of the Lease Term remaining or in the event
Landlord’s mortgagee should require that the insurance proceeds payable as a
result of a casualty be applied to the payment of the mortgage debt or in the
event of any material uninsured loss to the Building, Landlord may, at its
option, terminate this Lease by notifying Tenant in writing of such termination
within ninety (90) days after the date of such casualty.  If Landlord does not
thus elect to terminate this Lease, Landlord shall commence and proceed with
reasonable diligence to restore the Building, and the improvements located
within the Premises, if any, for which Landlord had financial responsibility
pursuant to the Work Letter Agreement attached hereto as Exhibit D (except that
Landlord shall not be responsible for delays not within the control of Landlord)
to substantially the same condition in which it was immediately prior to the
happening of the casualty.  Notwithstanding the foregoing, Landlord's obligation
to restore the Building, and the improvements located within the Premises, if
any, for which Landlord had financial responsibility pursuant to the Work Letter
Agreement, shall not require Landlord to expend for such repair and restoration
work more than the insurance proceeds actually received by the Landlord as a
result of the casualty and Landlord's obligation to restore shall be further
limited so that Landlord shall not be required to expend for the repair and
restoration of the improvements located within the Premises, if any, for which
Landlord had financial responsibility pursuant to the Work Letter Agreement,
more than the dollar amount of the Allowance, if any, described in the Work
Letter Agreement.  When the repairs described in the preceding two sentences
have been completed by Landlord, Tenant shall complete the restoration of all
improvements, including furniture, fixtures and equipment, which are necessary
to permit Tenant's reoccupancy of the Premises.  Except as set forth above, all
cost and expense of reconstructing the Premises shall be borne by Tenant, and
Tenant shall present Landlord with evidence satisfactory to Landlord of Tenant's
ability to pay such costs prior to Landlord's commencement of repair and
restoration of the Premises.  Landlord shall not be liable for any inconvenience
or annoyance to Tenant or injury to the business of Tenant resulting in any way
from such damage or the repair thereof, except that,
 
 
15
 

--------------------------------------------------------------------------------

 
 
subject to the provisions of the next sentence, Landlord shall allow Tenant a
fair diminution of Rent during the time and to the extent the Premises are unfit
for occupancy.  If the Premises or any other portion of the Property is damaged
by fire or other casualty resulting from the willful misconduct or gross
negligence of Tenant or any of Tenant's agents, employees, or invitees, the rent
hereunder shall not be diminished during the repair of such damage and Tenant
shall be liable to Landlord for the cost of the repair and restoration of the
Property caused thereby to the extent such cost and expense is not covered by
insurance proceeds.


19.  Condemnation.  If the whole or any substantial part of the Premises or if
the Building or any portion thereof which would leave the remainder of the
Building unsuitable for use as an office building comparable to its use on the
Commencement Date, or if the land on which the Building is located or any
material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then Landlord or Tenant
may, at their option, terminate this Lease and the rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises or said portion of the Building or land shall occur.  In the event this
Lease is not terminated, the rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur.  All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, shall be the property of Landlord, and Tenant shall have no claim
thereto, the same being hereby expressly waived by Tenant, except for any
portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant, which Tenant specifically reserves to itself.


20.  Hazardous Substances.


A.  Tenant hereby represents and covenants to Landlord the following: No toxic
or hazardous substances or wastes, pollutants or contaminants (including,
without limitation, asbestos, urea formaldehyde, the group of organic compounds
known as polychlorinated biphenyls, petroleum products including gasoline, fuel
oil, crude oil and various constituents of such products, radon, and any
hazardous substance as defined in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended
(“CERCLA”) (collectively, “Environmental Pollutants”) other than customary
office supplies and cleaning supplies stored and handled within the Premises in
accordance with all applicable laws, will be generated, treated, stored,
released or disposed of, or otherwise placed, deposited in or located on the
Property, and no activity shall be taken on the Property, by Tenant, its agents,
employees, invitees or contractors, that would cause or contribute to (i) the
Property or any part thereof to become a generation, treatment, storage or
disposal facility within the meaning of or otherwise bring the Property within
the ambit of the Resource Conservation and Recovery Act of 1976 (“RCRA”), 42
U.S.C. 5901 et. seq., or any similar state law or local ordinance, (ii) a
release or threatened release of toxic or hazardous wastes or substances,
pollutants or contaminants, from the Property or any part thereof within the
meaning of, or otherwise result in liability in connection with the Property
within the ambit of CERCLA, or any similar state law or local ordinance, or
(iii) the discharge of pollutants or effluents into any water source or system,
the dredging or filling of any waters, or the discharge into the air of any
emissions, that would require a permit under the Federal Water Pollution Control
Act, 33 U.S.C. 1251 et. seq., or the Clean Air Act, 42 U.S.C. 7401 et. seq., or
any similar state law or local ordinance.


B. Tenant expressly waives, to the extent allowed by law, any claims under
federal, state or other law that Tenant might otherwise have against Landlord
relating to the condition of such Property or the Premises or the Leasehold
Improvements or personal property located thereon or the presence in or
contamination of the Property or the Premises by hazardous materials.  Tenant
agrees to indemnify and hold Indemnitees (as defined in Section 16) harmless
from and against and to reimburse Indemnitees with respect to, any and all
claims, demands, causes of action, loss, damage, liabilities, costs and expenses
(including attorneys’ fees and court costs) of any and every kind or character,
known or unknown, fixed or contingent, asserted against or incurred by Landlord
at any time and from time-to-time by reason of or arising out of the breach of
any representation or covenant contained in Section 20.A above.


C.  Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or

16
 

--------------------------------------------------------------------------------

 
 
not the release is in quantities that would require under law the reporting of
such release to a governmental or regulatory agency.


D. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:


 
(1)
Any written notice of release of hazardous wastes or substances, pollutants or
contaminants on the Property that is provided by Tenant or any subtenant or
other occupant if the Premises to a governmental or regulatory agency;



 
(2)
Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency;



 
(3)
Any inquiry, investigation, enforcement, cleanup, removal, or other action that
is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;



 
(4)
Any claim that is instituted or threatened by any third-party against Tenant or
any subtenant or other occupant of the Premises and that relates to any release
or discharge of hazardous wastes or substances, pollutants or contaminants on or
from the Property; and



 
(5)
Any notice of the loss of any environmental operating permit by Tenant or any
subtenant or other occupant of the Premises.



E. As used herein “Environmental Laws” mean all present and future federal,
state and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.


F. Landlord to the best of his knowledge warrants, covenants, and agrees that as
of the Commencement Date, the Premises are free from Environmental Pollutants or
Landlord shall indemnify, defend, reimburse and hold Tenant, its employees and
lenders, harmless from and against the violation of environmental laws,
including the cost of remediation, which suffered as a direct result of
Environmental Pollutants at the Premises prior to Tenant taking possession or
which are caused by the negligence or willful misconduct of Landlord, its agents
or employees. Landlord’s obligations, as and when required by the applicable
requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. Tenant warrants, covenants, and agrees
that as of the Commencement Date, the Tenant will not keep at the Premises any
Environmental Pollutants. Tenant shall indemnify, defend, reimburse and hold
Landlord, its employees and lenders, harmless from and against its violation of
environmental laws, and Tenant shall pay for and be liable for all costs of
remediation, which is suffered as a direct result of Environmental Pollutants
kept by the Tenant at the Premises which has been caused by the negligence or
willful misconduct of Tenant, its agents or employees. Tenant’s obligations, as
and when required by the applicable requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration, and/or
abatement, and shall survive the expiration or termination of this Lease. Tenant
warrants, covenants and agrees that it shall not use any environmental
pollutants that violate any environmental laws.


21.   Americans with Disabilities Act .   Tenant agrees to comply with all
requirements of the Americans with Disabilities Act (Public Law (July 26, 1990)
(“ADA”) applicable to the Premises and such other current acts or other
subsequent acts, (whether federal or state) addressing like issues as are
enacted or amended.  Tenant agrees to indemnify and hold Landlord harmless from
any and all expenses, liabilities, costs or damages suffered by Landlord as a
result of additional obligations which may be imposed on the Building or the
Property under of such acts by virtue of Tenant’s operations and/or occupancy,
including the alleged
 

17
 

--------------------------------------------------------------------------------

 
 
negligence of the Landlord.  Tenant acknowledges that it will be wholly
responsible for any provision of the Lease which could arguably be construed as
authorizing a violation of the ADA.  Any such provision  shall be interpreted in
a manner which permits compliance with the ADA and is hereby amended to permit
such compliance. Landlord represents that, to the best of its knowledge, upon
occupancy, the Building will be in compliance with the ADA. Landlord shall be
solely for compliance with the ADA at its sole cost and expense unless such
compliance is as a result of Tenant or Tenant’s use of the Premises.
 
22.  Events of Default


A.  The following events shall be deemed to be “Events of Default” under this
Lease:


 
(1)
Tenant shall fail to pay within five (5) days of written notice from Landlord
that such amounts are due, any Base Rent, Additional Rent or other amount
payable by Tenant to Landlord under this Lease (hereinafter sometimes referred
to as a "Monetary Default").



 
(2)
Any failure by Tenant (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, which failure is not cured within thirty
(30) days after delivery to Tenant of notice of the occurrence of such failure
provided, however, that if the term, condition, covenant or obligation to be
performed by Tenant is of such nature that the same cannot reasonably be
performed within such thirty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said thirty-day period
and thereafter diligently undertakes to complete the same, and in fact,
completes same within sixty (60) days after notice.



 
(3)
Any failure by Tenant to observe or perform any of the covenants with respect to
(a)  assignment and subletting set forth in Section 13, (b) mechanic’s liens set
forth in Section 14, or (c) insurance set forth in Section 15.



 
(4)
Tenant or any Guarantor shall (a) become insolvent, (b) make a transfer in fraud
of creditors (c) make an assignment for the benefit of creditors, (d) admit in
writing its inability to pay its debts as they become due, (e) file a petition
under any section or chapter of the United States Bankruptcy Code, as amended,
pertaining to bankruptcy, or under any similar law or statute of the United
States or any State thereof, or Tenant or any Guarantor shall be adjudged
bankrupt or insolvent in proceedings filed against Tenant or any Guarantor
thereunder; or a petition or answer proposing the adjudication of Tenant or any
Guarantor as a bankrupt or its reorganization under any present or future
federal or state bankruptcy or similar law shall be filed in any court and such
petition or answer shall not be discharged or denied within sixty (60) days
after the filing thereof.



 
(5)
A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or any Guarantor or of the Premises or of any of Tenant's
property located thereon in any proceeding brought by Tenant or any Guarantor,
or any such receiver or trustee shall be appointed in any proceeding brought
against Tenant or any Guarantor and shall not be discharged within sixty (60)
days after such appointment or Tenant or such Guarantor shall consent to or
acquiesce in such appointment.



 
(6)
The leasehold estate hereunder shall be taken on execution or other process of
law in any action against Tenant.



 
(7)
Tenant shall abandon or vacate any substantial portion of the Premises or a
period exceeding thirty (30) days.



 
(8)
The liquidation, termination, dissolution, forfeiture of right to do business or
death of Tenant or any Guarantor.




18
 

--------------------------------------------------------------------------------

 
 
23.  Remedies.


A.  Subject to applicable Utah law, upon the occurrence of any Event of Default,
Landlord shall have the following rights and remedies, in addition to those
allowed by law or equity, any one or more of which may be exercised without
further notice to or demand upon Tenant and which may be pursued successively or
cumulatively as Landlord may elect:


 
(1)
Landlord may re-enter the Premises and cure any default of Tenant, in which
event Tenant shall, upon demand, reimburse Landlord as Additional Rent for any
cost and expenses which Landlord may incur to cure such default; and Landlord
shall not be liable to Tenant for any loss or damage which Tenant may sustain by
reason of Landlord's action, regardless of whether caused by Landlord's
negligence or otherwise.



 
(2)
Landlord may terminate this Lease by giving to Tenant notice of Landlord's
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;



 
(3)
Landlord may terminate the right of Tenant to possession of the Premises without
terminating this Lease by giving notice to Tenant that Tenant's right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and



 
(4)
Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy, including
recovery of all moneys due or to become due from Tenant under any of the
provisions of this Lease.



Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease.
Tenant waives any right to trial by jury in any lawsuit brought by Landlord to
recover possession of the Premises following Landlord's termination of this
Lease pursuant to section 23a(2) or the right of Tenant to possession of the
Premises pursuant to section  23a(3) and on any claim for delinquent rent which
Landlord may join in its lawsuit to recover possession.


B.  If Landlord exercises either of the remedies provided in Sections 23.A.(2)
or 23.A.(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
full and complete license to do so being hereby granted to Landlord, and
Landlord may remove all occupants and property therefrom, using such force as
may be necessary to the extent allowed by law, without being deemed guilty in
any manner of trespass, eviction or forcible entry and detainer and without
relinquishing Landlord's right to Rent or any other right given to Landlord
hereunder or by operation of law.


C. If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder.  Such termination of possession
shall not release Tenant, in whole or in part, from Tenant's obligation to pay
Rent hereunder for the full Term, an Landlord shall have the right, from time to
time, to recover from Tenant, and Tenant shall remain liable for, all Base Rent,
Additional Rent and any other sums accruing as they become due under this Lease
during the period from the date of such notice of termination of possession to
the stated end of the Term.  In any such case, Landlord may relet the Premises
or any part thereof for the account of Tenant for such rent, for such time
(which may be for a term extending beyond the Term) and upon such terms as
Landlord shall determine and may collect the rents from such
reletting.  Landlord shall not be required to accept any tenant offered by
Tenant or to observe any instructions given by Tenant relative to such
reletting.  Also, in any such case, Landlord may make repairs, alterations and
additions in or to the Premises and redecorate the same to the extent deemed by

19
 

--------------------------------------------------------------------------------

 
 
Landlord necessary or desirable and in connection therewith change the locks to
the Premises, and Tenant upon demand shall pay the cost of all of the foregoing
together with Landlord's expenses of reletting.  The rents from any such
reletting shall be applied first to the payment of the expenses of reentry,
redecoration, repair and alterations and the expenses of reletting and second to
the payment of Rent herein provided to be paid by Tenant.  Any excess or residue
shall operate only as an offsetting credit against the amount of Rent due and
owing as the same thereafter becomes due and payable hereunder, and the use of
such offsetting credit to reduce the amount of Rent due Landlord, if any, shall
not be deemed to give Tenant any right, title or interest in or to such excess
or residue and any such excess or residue shall belong to Landlord solely, and
in no event shall Tenant be entitled to a credit on its indebtedness to Landlord
in excess of the aggregate sum (including Base Rent and Additional Rent) which
would have been paid by Tenant for the period for which the credit to Tenant is
being determined, had no Event of Default occurred.  No such reentry or
repossession, repairs, alterations and additions, or reletting shall be
construed as an eviction or ouster of Tenant or as an election on Landlord's
part to terminate this Lease, unless a written notice of such intention is given
to Tenant, or shall operate to release Tenant in whole or in part from any of
Tenant's obligations hereunder, and Landlord, at any time and from time to time,
may sue and recover judgment for any deficiencies remaining after the
application of the proceeds of any such reletting.


D. If this Lease is terminated by Landlord pursuant to Section 23.A.(2),
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or for which
Tenant has agreed to indemnify Landlord under any of the provisions of this
Lease, which may be then owing and unpaid, and all costs and expenses, including
without limitation court costs and attorneys' fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty (i) the unamortized portion of any concessions offered by Landlord to
Tenant in connection with this Lease, including without limitation Landlord's
contribution to the cost of tenant improvements and alterations, if any,
installed by either Landlord or Tenant pursuant to this Lease or any work letter
in connection with this Lease, (ii) the aggregate sum which at the time of such
termination represents the excess, if any, of the present value of the aggregate
rents which would have been payable after the termination date had this Lease
not been terminated, including, without limitation, Base Rent at the annual rate
or respective annual rates for the remainder of the Term provided for in this
Lease and the amount projected by Landlord to represent Additional Rent for the
remainder of the Term over the then present value of the then aggregate fair
rent value of the Premises for the balance of the Term, such present worth to be
computed in each case on the basis of a ten percent (10%) per annum discount
from the respective dates upon which such Rents would have been payable
hereunder had this Lease not been terminated, and (iii) any damages in addition
thereto, including without limitation reasonable attorneys' fees and court
costs, which Landlord sustains as a result of the breach of any of the covenants
of this Lease other than for the payment of Rent.


E. Landlord shall use commercially reasonable efforts to mitigate any damages
resulting from an Event of Default by Tenant under this Lease.  Landlord's
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a "Substitute Tenant") in accordance with the following
criteria:



 
 
(1)
Landlord shall have no obligations to solicit or entertain negotiations with any
other prospective tenants for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

 
 
(2)
Landlord shall not be obligated to lease or show the Premises, on a priority
basis, offer the Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant's use are (or soon will be)
available;



 
(3)
Landlord shall not be obligated to lease the Premises to a Substitute Tenant for
a Rent less than the current fair market Rent then prevailing for similar uses
in comparable buildings


20
 

--------------------------------------------------------------------------------

 
 
 
in the same market area as the Building, nor shall Landlord be obligated to
enter into a new lease under other terms and conditions that are unacceptable to
Landlord under Landlord's then current leasing policies for comparable space in
the Building;



 
(4)
Landlord shall not be obligated to enter into a lease with a Substitute Tenant
whose use would:



 
(i)
violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building;



(ii)           adversely affect the reputation of the Building; or


 
(iii)
be incompatible with the operation of the Building as an office building;



 
(5)
Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord's reasonable opinion,
sufficient financial resources to operate the Premises in a first class manner;
and



 
(6)
Landlord shall not be required to expend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a proposed Substitute Tenant
unless:



 
(i)
Tenant pays any such sum to Landlord in advance of Landlord's execution of a
lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant's default
under this Lease); or



 
(ii)
Landlord, in Landlord's reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.



F.  All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of Tenant, and Landlord shall not be
responsible in any event for the value, preservation or safekeeping
thereof.  Tenant shall pay Landlord for all expenses incurred by Landlord with
respect to such removal and storage so long as the same is in Landlord's
possession or under Landlord's control.  All such property not removed from the
Premises or retaken from storage by Tenant within thirty (30) days after the end
of the Term or the termination of Tenant’s right to possession of the Premises,
however terminated, at Landlord's option, shall be conclusively deemed to have
been conveyed by Tenant to Landlord as by bill of sale without further payment
or credit by Landlord to Tenant.


G.  Tenant hereby grants to Landlord a first lien upon the interest of Tenant
under this Lease to secure the payment of moneys due under this Lease, which
lien may be enforced in equity, and Landlord shall be entitled as a matter of
right to have a receiver appointed to take possession of the Premises and relet
the same under order of court.


H.  If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.


I. The receipt by Landlord of less than the full rent due shall not be construed
to be other than a payment on account of rent then due, nor shall any statement
on Tenant's check or any letter accompanying Tenant's check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord's right to recover the balance of the rent due or to pursue any other
remedies provided in this lease.  The acceptance by Landlord of rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease.  No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an

21
 

--------------------------------------------------------------------------------

 
 
acceptance of a surrender of the Premises, and no agreement to accept such a
surrender shall be valid unless in writing and signed by Landlord.


J. In the event of any litigation between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorney's fees, incurred therein.  Furthermore,
if Landlord, without fault, is made a party to any litigation instituted by or
against Tenant, Tenant shall indemnify Landlord against, and protect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney's fees, incurred by it in connection therewith.  If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney's fees,
incurred by it in connection therewith.


24.  No Waiver.  Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease.  Failure by Landlord to enforce its rights with respect to any one
default shall not constitute a waiver of its rights with respect to any
subsequent default.


25.   Peaceful Enjoyment.  Tenant shall, and may peacefully have, hold, and
enjoy the Premises, subject to the other terms hereof, provided that Tenant pays
the Rent and other sums herein recited to be paid by Tenant and timely performs
all of Tenant's covenants and agreements herein contained.  This covenant and
any and all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord's interest hereunder.


 26.  Intentionally Omitted.


 27.  Holding Over.  In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant's right of possession pursuant to
Section 23.A (3) hereof, occupancy of the Premises subsequent to such
termination or expiration shall be that of a tenancy at sufferance and in no
event for month-to-month or year-to-year.  Tenant shall, throughout the entire
holdover period, be subject to all the terms and provisions of this Lease and
shall pay for its use and occupancy an amount (on a per month basis without
reduction for any partial months during any such holdover) equal to one hundred
and fifty percent (150%) of the sum (or 150% of the Base Rent and Additional
Rent which would have been applicable had the Lease Term continued through the
period of such holding over by Tenant.  No holding over by Tenant or payments of
money by Tenant to Landlord after the expiration of the Lease Term shall be
construed to extend the Lease Term or prevent Landlord from recovery of
immediate possession of the Premises by summary proceedings or otherwise unless
Landlord has sent written notice to Tenant that Landlord has elected to extend
the Lease Term.  In addition to the obligation to pay the amounts set forth
above during any such holdover period, Tenant shall also be liable to Landlord
for all damages, including, without limitation, any consequential damages, which
Landlord may suffer by reason of any holding over by Tenant and Tenant shall
also indemnify Landlord against any and all claims made by any other tenant or
prospective tenant against Landlord for delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant.


 28.  Subordination to Mortgage/Estoppel Certificate.  Tenant accepts this Lease
subject and subordinate to any mortgage, deed of trust or other lien presently
existing or hereafter arising upon the Premises, or upon the Building and/or the
Property and to any renewals, modifications, refinancings and extensions
thereof, but Tenant agrees that any such mortgagee shall have the right at any
time to subordinate such mortgage, deed of trust or other lien to this Lease on
such terms and subject to such conditions as such mortgagee may deem appropriate
in its discretion.  The provisions of the foregoing sentence shall be
self-operative and no further instrument of subordination shall be required.
However, Landlord is hereby irrevocably vested with full power and authority to
subordinate this Lease to any mortgage, deed of trust or other lien now existing
or hereafter placed upon the Premises, or the Building and/or the Property and
Tenant agrees within ten (10) days after demand to execute such further
commercially reasonable instruments

22
 

--------------------------------------------------------------------------------

 
 
subordinating this Lease or attorning to the holder of any such liens as
Landlord may request. The terms of this Lease are subject to approval by the
Landlord's existing lender(s) and any lender(s) who, at the time of the
execution of this Lease, have committed or are considering committing to
Landlord to make a loan secured by all or any portion of the Property, and such
approval is a condition precedent to Landlord's obligations hereunder.  In the
event that Tenant should fail to execute any subordination or other agreement
required by this Section promptly as requested, Tenant hereby irrevocably
constitutes Landlord as its attorney-in-fact to execute such instrument in
Tenant's name, place and stead, it being agreed that such power is one coupled
with an interest in Landlord and is accordingly irrevocable.  The SNDA shall be
substantially in the form provided by Landlord’s lender attach hereto as Exhibit
H and by this reference made a part hereof. Tenant agrees that it will from
time-to-time upon request by Landlord execute and deliver to such persons as
Landlord shall request a statement in recordable form certifying that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as so modified), stating the dates to
which rent and other charges payable under this Lease have been paid, stating
that Landlord is not in default hereunder (or if Tenant alleges a default
stating the nature of such alleged default) and further stating such other
matters as Landlord shall reasonably require. Tenant agrees periodically to
furnish within ten (10) days after so requested by Landlord, ground lessor or
the holder of any deed of trust, mortgage or security agreement covering the
Building, the Property, or any interest of Landlord therein, a certificate
signed by Tenant certifying (a) that this Lease is in full force and effect and
unmodified (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), (b) as to the
Commencement Date and the date through which Base Rent and Tenant’s Additional
Rent have been paid, (c) that Tenant has accepted possession of the Premises and
that any improvements required by the terms of this Lease to be made by Landlord
have been completed to the satisfaction of Tenant, (d) that except as stated in
the certificate no rent has been paid more than thirty (30) days in advance of
its due date, (e) that the address for notices to be sent to Tenant is as set
forth in this Lease (or has been changed by notice duly given and is as set
forth in the certificate), (f) that except as stated in the certificate, Tenant,
as of the date of such certificate, has no charge, lien, or claim of offset
against rent due or to become due, (g) that except as stated in the certificate,
Landlord is not then in default under this Lease, (h) as to the amount of the
Approximate Rentable Area of the Premises then occupied by Tenant, (i) that
there are no renewal or extension options, purchase options, rights of first
refusal or the like in favor of Tenant except as set forth in this Lease, (j)
the amount and nature of accounts payable to Landlord under terms of this Lease,
and (k)  as to such other matters as may be requested by Landlord or ground
lessor or the holder of any such deed of trust, mortgage or security
agreement.  Any such certificate may be relied upon by any ground lessor,
prospective purchaser, secured party, mortgagee or any beneficiary under any
mortgage, deed of trust on the Building or the Property or any part thereof or
interest of Landlord therein.


29. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1.Y. of this Lease.  When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed.  When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such overnight delivery service.  The address specified in Section 1.Y. of
this Lease may be changed from time to time by giving written notice thereof to
the other party.


30.  Landlord's Lien.  In addition to any statutory lien for rent in Landlord's
favor, Landlord (the secured party for purposes hereof) shall have and Tenant
(the debtor for purposes hereof) hereby grants to Landlord, a continuing
security interest for all Base Rent, Additional Rent and other sums of money
becoming due hereunder from Tenant, upon all goods, wares, equipment, fixtures,
furniture, inventory, accounts, contract rights, chattel paper and other
personal property of Tenant situated on the Premises subject to this Lease and
such property shall not be removed therefrom without the consent of Landlord
until all arrearages in Rent as well as any and all sums of money then due to
Landlord hereunder shall first have been paid and discharged.  In the event of a
default under this Lease, landlord shall have, in addition to any other remedies
provided herein or by law, all rights and remedies under the Uniform Commercial
Code, including without limitation the right to sell the property described in
this Section at public or private sale upon ten (10) days notice to Tenant which
notice Tenant hereby agrees is adequate and reasonable.  Tenant hereby agrees to
execute such other instruments necessary or desirable in Landlord’s discretion
to perfect the security interest hereby

23
 

--------------------------------------------------------------------------------

 
 
created.  Any statutory lien for Rent in not hereby waived, the express
contractual lien herein being granted in addition and supplementary
thereto.  Tenant warrants and represents that the collateral subject to the
security interest granted herein is not purchased or used by Tenant for
personal, family or household purposes.  Tenant further warrants and represents
that the lien granted herein constitutes a first and superior lien and the
Tenant will not allow the placing of any other lien upon the property described
in this Section without the prior written consent of Landlord.


31.  Surrender of Premises.  Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear excepted;
conditions existing because of Tenant’s failure to perform maintenance, repairs
or replacements as required of Tenant under this Lease shall not be deemed
“reasonable wear and tear.”  Tenant shall surrender to Landlord all keys to the
Premises and make known to Landlord the explanation of all combination locks
which Tenant is permitted to leave on the Premises.  Subject to the Landlord’s
rights under Section 23 hereof, if Tenant fails to remove any of Tenant’s
Property within one (1) day after the termination of this Lease, or Tenant’s
right to possession hereunder, Landlord, at Tenant’s sole cost and expenses,
shall be entitled to remove and/or store such Tenant’s Property and Landlord
shall be in no event be responsible for the value, preservation or safekeeping
thereof.  Tenant shall pay Landlord, upon demand, any and all reasonable
expenses caused by such removal and all storage charges against such property so
long as the same shall be in possession of Landlord or under the control of
Landlord.  In addition, if Tenant fails to remove any Tenant’s Property from the
Premises or storage, as the case may be, within ten (10) days after written
notice from Landlord, Landlord, at its option, may deem all or any part of such
Tenant’s Property to have been abandoned by Tenant and title thereof shall
immediately pass to Landlord under this Lease as by a bill of sale.


32.  Rights Reserved to Landlord.  Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease: (1) upon thirty (30) days prior notice to change
the name or street address of the Building; (2) to install and maintain signs on
the exterior and interior of the Building; (3) to designate and approve window
coverings to present a uniform exterior appearance; (4) to make any decorations,
alterations, additions, improvements to the Building or Property, or any part
thereof (including, with prior notice, the Premises) which Landlord shall
desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours and upon at least 24
hours’ prior notice to perform its duties and obligations and to exercise its
rights under this Lease; (6) to retain at all times and to use in appropriate
instances, pass keys to all locks within and to the Premises; (7) to approve the
weight, size, or location of heavy equipment, or articles within the Premises;
(8) to close or restrict access to the Building at all times other than Normal
Business Hours subject to Tenant’s right  to admittance at all times under such
regulations as Landlord may prescribe from time to time, or to close
(temporarily or permanently) any of the entrances to the Building;; provided
Landlord shall have the right to restrict or prohibit access to the Building or
the Premises at any time Landlord determines it is necessary to do so to
minimize the risk of injuries or death to persons or damage to property (9) to
change the arrangement and/or location of entrances of passageways, doors and
doorways, corridors, elevators, stairs, toilets and public parts of the Building
or Property; (10) to regulate access to telephone, electrical and other utility
closets in the Building and to require use of designated contractors for any
work involving access to the same; (11) if Tenant has vacated the Premises
during the last six (6) months of the Lease Term, to perform additions,
alterations and improvements to the Premises in connection with a reletting or
anticipated reletting thereof without being responsible or liable for the value
or preservation of any then existing improvements to the Premises;  and (12) to
grant to anyone the exclusive right to conduct any business or undertaking in
the Building provided Landlord’s exercise of its rights under this clause 12,
shall not be deemed to prohibit Tenant from the operation of its business in the
Premises and shall not constitute a constructive eviction. In connection with
any of the foregoing activities of Landlord, Landlord shall use reasonable
efforts while conducting such activities to minimize any interference with
Tenant’s use of the Premises, and Tenant will not unreasonable refuse or define
Landlord access.

24
 

--------------------------------------------------------------------------------

 


 33.  Miscellaneous.


A.  If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.


B.  Tenant agrees not to record this Lease or any short form or memorandum
hereof.


C.  This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located.


D.  Events of “Force Majeure” shall include strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions, or any other cause whatsoever beyond the control of Landlord or
Tenant, as the case may be. Whenever a period of time is herein prescribed for
the taking of any action by Landlord or Tenant  (other than the payment of Rent
and all other such sums of money as shall become due hereunder), such party
shall not be liable or responsible for, there shall be excluded from the
computation of such period of time, any delays due to events of Force Majeure.


E.  Except as expressly otherwise herein provided, with respect to all required
acts of Tenant, time is of the essence of this Lease.


F.  Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon, such  transfer and the
assumption of the transferee of Landlord’so obligations hereunder, Landlord
shall be released from any further obligations hereunder, and Tenant agrees to
look solely to such successor in interest of Landlord for the performance of
such obligations.


G.  Tenant hereby represents to Landlord that it has dealt directly with and
only with the Broker as a broker in connection with this Lease.  Landlord and
Tenant hereby indemnify and hold each other harmless against any loss, claim,
expense or liability with respect to any commissions or brokerage fees claimed
on account of the execution and/or renewal of this Lease due to any action of
the indemnifying party.


H.  If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties.  All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.


I.  The individual signing this Lease on behalf of Tenant represents (1) that
such individual is duly authorized to execute or attest and deliver this Lease
on behalf of Tenant in accordance with the organizational documents of Tenant;
(2) that this Lease is binding upon Tenant; (3) that Tenant is duly organized
and legally existing in the state of its organization, and is qualified to do
business in the state in which the Premises is located.


J.  Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant's financial
statements, that Tenant is capable of performing such financial
obligations.  Tenant hereby represents, warrants and certifies to Landlord that
its financial statements previously furnished to Landlord were at the time given
true and correct in all material respects and that there have been no material
subsequent changes thereto as of the date of this Lease.


K.  Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to

25
 

--------------------------------------------------------------------------------

 
 
the expiration of the Lease Term, and such obligations shall survive any such
expiration or other termination of the Lease Term.


L.  Landlord has delivered a copy of this Lease to Tenant for Tenant's review
only, and the delivery hereof does not constitute an offer to Tenant or an
option.  This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, and this
Lease has been approved by Landlord's mortgagee, if required.


M.  Landlord and Tenant understand, agree and acknowledge that (i) this Lease
has been freely negotiated by both parties; and (ii) in any controversy, dispute
or contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.


N.  The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof.


O. Receipt by Landlord of Tenant's keys to the Premises shall not constitute an
acceptance of surrender of the Premises.


34.  Entire Agreement.  This Lease, including the following Exhibits:


Exhibit A - Outline and Location of Premises
Exhibit B – Rules and Regulations
Exhibit C - Payment of Basic Costs
Exhibit D - Work Letter (if required)
Exhibit E - Additional Provisions (if required)
Exhibit F – Commencement Letter (Sample)
Exhibit G – EFT Draft Form
Exhibit H - SNDA


constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents.  Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease.  All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease.  This
Lease may be modified only be a written agreement signed by Landlord and
Tenant.  Landlord and Tenant expressly agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.


35.  Limitation of Liability  Except to the extent specifically addressed
herein, Tenant shall not have the right to an abatement of Rent or to terminate
this Lease as a result of Landlord’s default as to any covenant or agreement
contained in this Lease or as a result of the breach of any promise or
inducement in connection herewith, whether in this Lease or elsewhere and Tenant
hereby waives such remedies of abatement of Rent and termination.  Tenant hereby
agrees that Tenant’s remedies for default hereunder or in any way arising in
connection with this Lease including any breach of any promise or inducement or
warranty, expressed or implied, shall be limited to suit for direct and
proximate damages provided that Tenant has given the notices as hereinafter
required.  Notwithstanding anything to the contrary contained in this Lease, the
liability of Landlord to Tenant for any default by Landlord under this Lease
shall be limited to the interest of Landlord in the Building and the Property
and Tenant agrees to look solely to Landlord’s interest in the Building and the
Property for the recovery of any judgment against the Landlord, it being
intended that Landlord shall not be
 
26
 

--------------------------------------------------------------------------------

 
 
personally liabile for any judgment or deficiency.  Tenant hereby covenants
that, prior to the filing of any suit for direct and proximate damages, it shall
give Landlord and all mortgagees whom Tenant has been notiified hold mortgages
or deed of trust liens on the Property, Building or Premises (“Landlord
Mortgagees”) notice and reasonable time to cure any alleged default by Landlord.


36.  Landlord’s Representations and Warranties   Landlord represents and
war-rants that:


(a)           It has no knowledge of any pending condemnation or similar
proceedings affecting the Premises;
(b)           There are no uncured violations of federal, state or municipal
laws affecting any portion of the Premises;
(c)           As of the Commencement Date (i) the Premises (together with all
operating HVAC (in the office area and heating units in the warehouse),
mechanical, plumbing, and electrical) shall be in good condition and repair;
(ii) the exterior walls, roof, windows, doors, and all other structure in the
building and the Premises shall be free from material defects; and (iii) the
Premises, all improvements, the building, the project, and the common areas
shall comply with all applicable laws (in the current condition);
(d)           It has no knowledge of any pending or threatened governmental or
private proceedings, which would impair or result in the termination of access
from the Premises to abutting public highways, streets and roads.
(e)           The Property is in compliance with all present and applicable
Federal, State, and local environmental, safety, health, public accommodation,
zoning and building laws, codes, ordinance, rules, and regulations, including
.the requirements of the Americans with Disabilities Act, 42 U.S.C. 12101 et se
(“Applicable Codes”). Landlord shall be solely for compliance with all
Applicable Codes at its sole cost and expense unless such compliance is as a
result of Tenant or Tenant’s use of the Premises.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.
 
 
WITNESS/ATTEST
 
TENANT: GREAT BASIN SCIENTIFIC
      By: /s/ Sandra Neilsen   By: /s/ Ryan Ashton Name: Sandra Neilsen   Name:
Ryan Ashton Title; Vice President of Sales and Marketing   Title: President, CEO

 

 
WITNESS/ATTEST
 
LANDLORD:  BAY PACIFIC EAST SOUTH TEMPLE, LLC, A UTAH LIMITED LIABILITY COMPANY
      By: /s/ Christine Coroneo       By: /s/ E. Hanson  Name: Christine
Coroneo       Name: E. Hanson  Title; Manager/Broker     Title: Managing Member 

 



27
 

--------------------------------------------------------------------------------

 

EXHIBIT A


OUTLINE AND LOCATION OF PREMISES




This Exhibit is attached to and made a part of the Lease dated August 11, 2015
by and between Bay Pacific East South Temple, LLC, a Utah Limited Liability
Company ("Landlord") and Great Basin Scientific  ("Tenant") for space in the
Building located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111.
 


[lease_exa.jpg]







28
 

--------------------------------------------------------------------------------

 

EXHIBIT B


RULES AND REGULATIONS




The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking garage associated therewith (if any), the
Property and the appurtenances thereto:


1.
Sidewalks, entrances, passageways, courts, corridors, vestibules, halls,
elevators and stairways in and about the Building shall not be obstructed nor
shall objects be placed against glass partitions, doors or windows which would
be unsightly from the Building’s corridors from the exterior of the Building.



2.
Plumbing, fixtures and appliances shall be used for only the purpose for which
they were designed and no foreign substance of any kind whatsoever shall be
thrown or placed therein.  Damage resulting to any such fixtures or appliances
from misuse by Tenant or its agents, employees or invitees, shall be paid for by
Tenant and Landlord shall not in any case be responsible therefor.



3.
Any sign, lettering, picture, notice, advertisement installed within the
Premises which is visible from the public corridors within the Building shall be
installed in such manner, and be of such character and style, as Landlord shall
approve, in writing in its reasonable discretion.  No sign, lettering, picture,
notice or advertisement shall be placed on any outside window or door or in a
position to be visible from outside the Building.  No nails, hooks or screws
(except for customary artwork or wall hangings) shall be driven or inserted into
any part of the Premises or Building except by Building maintenance personnel,
nor shall any part of the Building be defaced or damaged by Tenant.



4.
Tenant shall not place any additional lock or locks on any door in the Premises
or Building without Landlord’s prior written consent.  A reasonable number of
keys to the locks on the doors in the Premises shall be furnished by Landlord to
Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made.  All keys and passes shall be returned to Landlord at the expiration or
earlier termination of this Lease.



5.
Tenant shall refer all contractors, contractors representatives and installation
technicians for Landlord for Landlord’s supervision, approval and control before
the performance of any contractural services.  This provision shall apply to all
work performed in the Building including, but not limited to installation of
telephones, telegraph equipment, electrical devices and attachments, doors,
entranceways, and any and all installations of every nature affecting floors,
walls, woodwork, window trim, ceilings, equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air
conditioning.  All controls shall be adjusted only by Building personnel.



6.
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of any merchandise or materials which require the use of
elevators, stairways, lobby areas, or loading dock areas, shall be restricted to
hours reasonably designated by Landlord.  Tenant must seek Landlord’s prior
approval by providing in writing a detailed listing of such activity.  If
approved by Landlord, such activity shall be under the supervision of Landlord
and performed in the manner stated by Landlord.  Landlord may prohibit any
article, equipment or any other item from being brought into the
Building.  Tenant is to assume all risk for damage to articles moved and injury
to persons resulting from such activity.  If any equipment, property and/or
personnel of Landlord or of any other tenant is damaged or injured as a result
of or in connection with such activity, Tenant shall be solely liable for any
and all damage or loss resulting therefrom.



7.
All corridor doors, when not in use, shall remain closed.  Tenant shall cause
all doors to the Premises to be closed and securely locked before leaving the
Building at the end of the day.



8.
Tenant shall keep all electrical and mechanical apparatus owned by Tenant free
of vibration, noise and airwaves which may be transmitted beyond the Premises.

 
 
29
 

--------------------------------------------------------------------------------

 

9.
Canvassing, soliciting and peddling in or about the Building or Property is
prohibited.  Tenant shall cooperate and use its best efforts to prevent the
same.



10.
Tenant shall not use the Premises in any manner which would overload the
standard heating, ventilating or air conditioning systems of the Building.



11.
Tenant shall not utilize any equipment or apparatus in such manner as to create
any magnetic fields or waves which adversely affect or interfere with the
operation of any systems or equipment in the Building or Property.



12.
Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusements devices and machines for sale
of beverages, foods, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of Tenant’s
employees, and then only if such operation does not violate the lease of any
other tenant in the Building.



13.
Tenant shall utilize the termite and pest extermination service designated by
Landlord to control termites and pests in the Premises.  The cost and expense of
such extermination services shall be included in Basic Costs unless Tenant
caused the pest and termite problems.



14.
Tenant shall not open or permit to be opened any window in the Premises.  This
provision shall not be construed as limiting access of Tenant to any balcony
adjoining the Premises.



15.
To the extent permitted by law, Tenant shall not permit picketing or other union
activity involving its employees or agents in the Building or on the Property,
except in those locations and subject to time and other constraints as to which
Landlord may give its prior written consent, which consent may be withheld in
Landlord’ sole discretion.



16.
Tenant shall comply with all applicable laws, ordinances, governmental orders or
regulations and applicable orders or directions from any public office or body
having jurisdiction, with respect to the Premises, the Building, the Property
and their respective use or occupancy thereof.  Tenant shall not make or permit
any use of the Premises, the Building or the Property, respectively, which is
directly or indirectly forbidden by law, ordinance, governmental regulation or
order, or direction of applicable public authority, or which may be dangerous to
person or property.



17.
Tenant shall not use or occupy the Premises in any manner or for any purpose
which would injure the reputation or impair the present or future value of the
Premises, the Building or the Property; without limiting the foregoing, Tenant
shall not use or permit the Premises or any portion thereof to be used for
lodging, sleeping or for any illegal purpose.



18.
All deliveries to or from the Premises shall be made only at times, in the areas
and through the entrances and exits designated for such purposes by
Landlord.  Tenant shall not permit the process of receiving deliveries to or
from the Premises outside of said areas or in a manner which may interfere with
the use by any other tenant of its premises or any common areas, any pedestrian
use of such area, or any use which is inconsistent with good business practice.



19.
Tenant shall carry out Tenant’s permitted repair, maintenance, alterations, and
improvements in the Premises only during times agreed to in advance by Landlord
and in a manner which will not interfere with the rights of other tenants in the
Building.



20.
Landlord may from time to time adopt appropriate systems and procedures for the
security or safety of the Building, its occupants, entry and use, or its
contents.  Tenant, Tenant’s agents, employees, contractors, guests and invitees
shall comply with Landlord’s reasonable requirements thereto.



21.
Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s opinion may tend to impair the
reputation of the Building or its desirability for

 
 
30
 

--------------------------------------------------------------------------------

 
 
 
Landlord or its other tenants.  Upon written notice from Landlord, Tenant will
refrain from and/or discontinue such publicity immediately.

 
22.
Neither Tenant nor any of its employees, agents, contractors, invitees or
customers shall smoke in any area designated by Landlord (whether through the
posting of a “no smoking” sign or otherwise) as a “no smoking” area.  In no
event shall Tenant or any of its employees, agents, contractors, invitees or
customers smoke in the hallways or bathrooms of the Building.  Landlord reserves
the right to designate, from time to time, additional areas of the Building and
the Property as “no smoking “ areas and to designate the entire Building and the
Property as a “no smoking” area.



23.
Courtesy: Profane, obscene, loud or boisterous or unseemly behavior and conduct
are absolutely prohibited. The tenant agrees not to permit to be done anything
that will annoy, harass, embarrass or inconvenience any other tenants an or the
Landlord.  At all times during the lease term, tenant shall conduct itself in a
manner that does not unreasonably disturb other tenants or constitute a breach
of the peace.  Tenants shall not play or allow to be played musical devices in
the demised premises or common areas.  Illegal activities will not be tolerated.



24.
Loitering and use of Public Areas: No person shall congregate, lounge, play sit
or unnecessarily obstruct any of the common areas. Sidewalks, stairs entrances,
passages and corridors and halls must not be obstructed or encumbered or used
for a purpose other than ingress and egress to and from the demised premises.


 
 
 
 
31
 

--------------------------------------------------------------------------------

 

 EXHIBIT C


PAYMENT OF BASIC COSTS




(USE FOR GROSS DEALS USING A BASE YEAR)




This Exhibit is attached to and made a part of the Lease dated August 11, 2015
by and between Bay Pacific East South Temple, LLC, a Utah Limited Liability
Company ("Landlord") and Great Basin Scientific  ("Tenant") for space in the
Building located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111.


A.  During each calendar year, or portion thereof, falling within the Lease
Term, Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro
Rata Share of the amount by which (a) Basic Costs (as defined below) for the
applicable calendar year exceeds Basic Costs for 2016 (the “Base Year”).  In no
event shall the amount required to be paid by Tenant with respect to Basic Costs
for any calendar year during the Lease Term be less than zero.  Prior to January
1 of each calendar year during the Lease Term, or as soon thereafter as
practical, Landlord shall make a good faith estimate of Basic Costs for the
applicable full or partial calendar year and Tenant’s Pro Rata Share
thereof.  On or before the first day of each month during such calendar year,
Tenant shall pay Landlord, as Additional Rent, a monthly installment equal to
one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the amount by
which Basic Costs for such calendar year will exceed Basic Costs for the Base
Year.  Landlord shall have the right from time to time during any such calendar
year to revise the estimate of Basic Costs for such year and provide Tenant with
a revised statements therefor (provided, however, Landlord agrees that Landlord
shall not issue a revised statement more than twice in any calendar year), and
thereafter the amount Tenant shall pay each month shall be based upon such
revised estimate.  If Landlord does not provide Tenant with an estimate of the
Basic Costs by January 1 of any calendar year, Tenant shall continue to pay a
monthly installment based on the previous year’s estimate until such time as
Landlord provides Tenant with an estimate of Basic Costs for the current
year.  Upon receipt of such current year’s estimate, an adjustment shall be made
for any month during the current year with respect to which Tenant paid monthly
installments of Additional Rent based on the previous year’s estimate.  Tenant
shall pay Landlord for any underpayment upon demand.  Any overpayment in excess
of the equivalent of one (1) month’s Base Rent shall, at Landlord’s option, be
refunded to Tenant or credited against the installment(s) of Additional Rent
next coming due under the Lease.  Any overpayment in an amount equal to or less
than the equivalent of one (1) month’s Base Rent shall, at Landlord’s option, be
refunded to Tenant or credited against the installment of Additional Rent due
for the month immediately following the furnishing of such estimate.  Any amount
paid by Tenant based on any estimate shall be subject to adjustment pursuant to
Paragraph A below, when actual Basic Costs are determined for such calendar
year.


B.  As soon as is practical following the end calendar year during the Lease
Term, Landlord shall furnish to Tenant a statement of Landlord’s actual Basic
Costs for the previous calendar year.  If for any calendar year the Additional
Rent collected for the prior year, as a result of Landlord’s estimate of Basic
Costs, is in excess of Tenant’s Pro Rata Share of the amount by which Basic
Costs for such prior year exceeds Basic Costs for the Base Year, then Landlord
shall refund to Tenant any overpayment (or at Landlord’s option apply such
amount against Additional Rent due or to become due hereunder).  Likewise,
Tenant shall pay to Landlord, on demand, any underpayment with respect to the
prior year whether or not the Lease has terminated prior to receipt by Tenant of
a statement for such underpayment, it being understood that this clause shall
survive the expiration of the Lease. If Tenant disputes the amount of the
Additional Rent due hereunder, Tenant may designate, within sixty (60) days
after receipt of the statement, an independent certified public accountant or
qualified third-party management company to inspect Landlord’s records.  Tenant
is not entitled to request that inspection, however, if Tenant is then in
default under this Lease.  The accountant must be a member of a nationally
recognized accounting firm  (with rates calculated  hourly and not on
contingency). Any inspection must be conducted in Landlord’s offices at a
reasonable time or times. Tenant shall complete the inspection and present any
disputed charges, to Landlord, in writing, within six (6) months of receipt of
the statement.  If Tenant fails to complete the inspection and present any
disputed charges to Landlord within such six (6) month period, Tenant shall
forfeit any rights to claim a refund, rebate, or return of the Basic Costs set
forth in the statement. If as a result of such audit and certification, it is
determined that Tenant was
 
32
 

--------------------------------------------------------------------------------

 
 
overcharged by more than five percent (5%) during any period covered by such
audit and certification, then Landlord will pay the costs and expenses of such
audit.

C.  Basic Costs shall mean all direct and indirect costs, expenses paid and
disbursements of every kind (subject to the limitations set forth below) which
Landlord incurs, pays or becomes obligated to pay in each calendar year in
connection with operating, maintaining, repairing, owning and managing the
Building and the Property including but not limited to, the following:


(1)
All labor costs for all persons performing services required or utilized in
connection with the operation, repair, replacement and maintenance of and
control of access to the Building and the Property, including but not limited to
amounts incurred for wages, salaries and other compensation for services,
professional training, payroll, social security, unemployment and other similar
taxes, workers’ compensation insurance, uniforms, training, disability benefits,
pensions, hospitalization, retirement plans, group insurance or any other
similar or like expenses or benefits.



(2)
All management fees, the cost of equipping and maintaining a management office
at the Building, accounting services, legal fees not attributable to leasing and
collection activity, and all other administrative costs relating to the Building
and the Property.



(3)
All Rent and/or purchase costs of materials, supplies, tools and equipment used
in the operation, repair, replacement and maintenance and the control of access
to the Building and the Property.



(4)
All amounts charged to Landlord by contractors and/or suppliers for services,
replacement parts, components, materials, equipment and supplies furnished in
connection with the operation, repair, maintenance, replacement, and control of
access to any part of the Building, or the Property generally, including the
heating, air conditioning, ventilating, plumbing. electrical, elevator and other
systems and equipment of the Building and the garage.  At Landlord’s option,
major repair items may be amortized over a period of up to five (5) years.



(5)
All premiums and deductibles paid by Landlord for fire and extended insurance
coverage, earthquake and extended coverage insurance, liability and extended
coverage insurance, Rent loss insurance, elevator insurance, boiler insurance
and other insurance customarily carried from time to time by landlords of
comparable office buildings or required to be carried by Landlord’s mortgagee.



(6)
Charges for all utilities, including but not limited to water, electricity, gas
and sewer, but excluding those electrical charges for which tenants are
individually responsible.



(7)
“Taxes”, which for purposes hereof, shall mean (a) all real estate taxes and
assessments on the Property, the Building or the Premises, and taxes and
assessments levied in substitution or supplementation in whole or in part of
such taxes, (b) all personal property taxes for the Building’s personal
property, including license expenses, (c) all taxes imposed on services of
Landlord’s agents and employees, (d) all sales, use or other tax, excluding
state and/or federal income tax now or hereafter imposed by any governmental
authority upon Rent received by Landlord, (e) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (f) all costs and fees incurred in
connection with seeking reductions in or refunds in Taxes including, without
limitation, any costs incurred by Landlord to challenge the tax valuation of the
Building, but excluding income taxes.  Estimates of real estate taxes and
assessments for any calendar year during the Lease Term shall be determined
based on Landlord’s good faith estimate of the real estate taxes and
assessments.  Taxes and assessments hereunder are those accrued with respect to
such calendar year, as opposed to the real estate taxes and assessments paid or
payable for such calendar year.



(8)
All landscape expenses and costs of repairing, resurfacing and striping of the
parking areas and garages of the Property, if any.

 
 
33
 

--------------------------------------------------------------------------------

 

(9)
Cost of all maintenance service agreements, including those for equipment, alarm
service, window cleaning, drapery or mini-blind cleaning, janitorial services,
metal refinishing, pest control, uniform supply, landscaping and any parking
equipment.



(10)
Cost of all other repairs, replacements and general maintenance of the Property
and Building neither specified above nor directly billed to tenants, including
the cost of maintaining all interior Common Areas including lobbies,
multi-tenant hallways, restrooms and service areas.



(11)
The amortized cost of capital improvements made to the Building or the Property
which are (a) primarily for the purpose of reducing operating expense costs or
otherwise improving the operating efficiency of the Property or Building; or (b)
required to comply with any laws, rules or regulations of any governmental
authority or a requirement of Landlord’s insurance carrier.  The cost of such
capital improvements shall be amortized over a period of five (5) years, or
longer (at Landlord’s option), and shall, at Landlord’s option, include interest
at a rate that is reasonably equivalent to the interest rate that Landlord would
be required to pay to finance the cost of the capital improvement in question as
of the date such capital improvement is performed, provided if the payback
period for any capital improvement is less than five (5) years, Landlord may
amortize the cost of such capital improvement over the payback period.



(12)
Any other charge or expense of any nature whatsoever which, in accordance with
general industry practice with respect to the operation of a first class office
building, would be construed as an operating expense.



D. Basic Costs shall not include repairs and general maintenance paid from
proceeds of insurance or by a tenant or other third parties, and alterations
attributable solely to individual tenants of the Property.  Further, Basic Costs
shall not include the cost of capital improvements (except as above set forth),
depreciation, interest (except as provided above with respect to the
amortization of capital improvements), lease commissions, and principal payments
on mortgage and other non-operating debts of Landlord.  Capital improvements are
more specifically defined as:


(1)
Costs incurred in connection with the original construction of the Property or
with any major changes to same, including but no limited to, additions or
deletions of corridor extensions, renovations and improvements of the Common
Areas beyond the costs caused by normal wear and tear, and upgrades or
replacement of major Property systems; and



(2)
Costs of correcting defects (including latent defects), including any allowances
for same, in the construction of the Property or its related facilities; and



(3)
Costs incurred in renovating or otherwise improving, designing, redesigning,
decorating or redecorating space for tenants or other occupants of the Property
or other space leased or held for lease in the Property.

 
E. If the Building and the other buildings Landlord operates in conjunction
therewith are is not at least ninety-five percent (95%) occupied, in the
aggregate, during any calendar of the Lease term or if Landlord is not supplying
services to at least ninety-five percent (95%) of the Approximate Rentable Area
of the Building and such other buildings at any time during any calendar year of
the Lease Term, actual Basic Costs for purposes hereof shall, at Landlord’s
option, be determined as if the Building and such other buildings had been
ninety-five percent (95%) occupied and Landlord had been supplying services to
ninety-five percent (95%) of the Approximate Rentable Area of the Building and
such other buildings during such year.  If Tenant pays for its Pro Rata Share of
Basic Costs based on increases over a “Base Year” and Basic Costs for any
calendar year during the Lease Term are determined as provided in the foregoing
sentence, Basic Costs for such Base Year shall also be determined as if the
Building and such other buildings had been ninety-five percent (95%) occupied
and Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building and such other buildings.  Any
necessary extrapolation of Basic Costs that are affected by changes in the
occupancy of the Building and such other buildings (including, at
 
34
 

--------------------------------------------------------------------------------

 
 
Landlord’s option, Taxes) to the cost that would have been incurred if the
Building and such other buildings had been ninety-five percent (95%) occupied
and Landlord had been supplying services to ninety-five percent (95%) of the
Approximate Rentable Area of the Building and such other buildings.




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.
 
 
WITNESS/ATTEST
 
TENANT: GREAT BASIN SCIENTIFIC
      By: /s/ Sandra Neilsen   By: /s/ Ryan Ashton Name: Sandra Neilsen   Name:
Ryan Ashton Title; Vice President of Sales and Marketing   Title: President, CEO

 

 
WITNESS/ATTEST
 
LANDLORD:  BAY PACIFIC EAST SOUTH TEMPLE, LLC, A UTAH LIMITED LIABILITY COMPANY
      By: /s/ Christine Coroneo       By: /s/ E. Hanson  Name: Christine
Coroneo       Name: E. Hanson  Title; Manager/Broker     Title: Managing Member 

 


 

 
35
 

--------------------------------------------------------------------------------

 

 
EXHIBIT D


WORK LETTER




This Exhibit is attached to and made a part of the Lease dated August 11, 2015
by and between Bay Pacific East South Temple, LLC, a Utah Limited Liability
Company ("Landlord") and Great Basin Scientific  ("Tenant") for space in the
Building located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111.


Alterations.


Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of this Lease and all prepaid Rent and security
deposits required hereunder, shall have the right to perform alterations and
improvements in the Premises (the “Initial Alterations”).  Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to perform
Initial Alterations in the Premises unless and until Tenant has complied with
all of the terms and conditions of Article 10.B. of this Lease, including,
without limitation, approval by Landlord of the final plans for the Initial
Alterations and the contractors to be retained by Tenant to perform such Initial
Alterations, and the estimate from the general contractor selected by Tenant to
perform Initial Alterations. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
getting permits, buildout to comply with all codes and zoning, HVAC
configuration to suit tenant’s use, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design.  Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld, but Landlord requests Tenant
gets at least two bids, with one of them coming from Landlord’s preferred
contractor Squires Construction. Bids shall be forward to Landlord for its
review. Tenant shall inform Landlord of the progress payments to
contractor.  The parties agree that Landlord’s approval of the general
contractor to perform the Initial Alterations shall not be considered to be
unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required pursuant to the terms of this Lease, (iii) does not have the ability
to be bonded for the work in an amount of no less than $500,000.00 (iv) does not
provide current financial statements reasonably acceptable to Landlord, or (v)
is not licensed as a contractor in the state/municipality in which the Premises
is located.  Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.


Tenant shall enter into a contract for said work directly with
contractor.   Tenant shall be responsible for all space planning, mechanical,
electrical  and architectural costs and any other costs related to the
Alterations.


Except as expressly provided in the Lease, Tenant agrees to accept the Premises
in its "as-is" condition and configuration, it being agreed that Landlord shall
not be required to perform any work or, incur any costs in connection with the
construction or demolition of any improvements in the Premises.


This Exhibit shall not be deemed applicable to any additional space added to the
original Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of this Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.






 
36
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ADDITIONAL PROVISIONS


This Exhibit is attached to and made a part of the Lease dated August 4, 2015
and between Bay Pacific East South Temple, LLC, a Utah Limited Liability Company
("Landlord") and Great Basin Scientific  ("Tenant") for space in the Building
located at 420 E. South Temple, Suite 520, Salt Lake City, UT 84111.




1. Parking.  Parking shall be provided to Tenant at a ratio of 3 stalls per
1,000 square feet leased in the parking garage adjacent to the Building on a
first come first served and as available basis.


2. Electrical Consumption.  At Landlord’s option, Landlord may install a
separate meter or sub meter to measure the power consumption of the additional
air conditioning equipment that is scheduled to be installed by Tenant and bill
Tenant for the cost of  the electricity as billed by Rocky Mountain power  to
run said air conditioning units. Failure to pay this cost will be default of the
lease.







 
 
 
37
 

--------------------------------------------------------------------------------

 

EXHIBIT F


COMMENCEMENT LETTER
(sample)






Date________________


Tenant______________
Address_____________
____________________


Re:           Commencement Letter with respect to that certain Lease dated
_________ by and between ________________________ as Landlord  and
__________________, a(n) __________ as Tenant for an Approximate Rentable Area
in the Premises of _________ square feet on the _________ floor of the Building
located at ___________________, _______, ____.


Dear _____________:


In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the premises and is in full occupancy of the
Premises, that the lease is in full force and effect, and Tenant agrees as
follows:


 
1.
The Commencement Date of the Lease is _________________________;

 
2.
Said rental payments shall begin on __________________________________
.

 
3.
The Termination Date of the Lease is ____________________________.

 
4.
The improvements required according to the Lease have been completed and
Landlord has fulfilled all of its duties related to same under the Lease and is
not currently in default thereunder.

 
5.
The lease has not been modified, altered, or  amended and represents the entire
agreement of the  parties, except as follows:  …………

 
6.
There are no offsets, counter claims, or credits against rents, not have rents
been prepaid or forgiven except as provided by the terms of this lease.

 
7.
The amount of the security deposit and any other deposits paid to Landlord
totals  ……………………….($.......)..

 
8.
This letter shall inure to your benefit and to the benefit of your successors
and assigns, and shall be binding upon tenant and tenant’s heirs, personal
representative successors and assigns.  This letter shall not be deemed to alter
or modify any of the  terms, covenants or obligation of the Lease.



Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.


Sincerely,
XXXXXXXXX
Property Manager


Agreed and Accepted:


TENANT:


By:   
___________________________________                                                   
Name:  __________________________________
Title:    __________________________________                                                  
Date:   __________________________________
 
 
 
38
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


EFT DRAFT FORM


 
 

 
 
 
 
 
39
 

--------------------------------------------------------------------------------

 

EXHIBIT H


SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND ESTOPPEL AGREEMENT
 
Recording Requested By,
 
And After Recording, Return To: WELLS FARGO BANK
NATIONAL ASSOCIATION MAC C7300-033
1700 Lincoln Street, 3rd Floor Denver, CO 80203
Attn: Loan Documentation
 

--------------------------------------------------------------------------------



SUBORDINATION,
NON-DISTURBANCE,
ATTORNMENT AND ESTOPPEL
AGREEMENT
 


This Agreement is entered into as of _______________________, 201_ by and
between Great Basin Scientific, A Delaware Corporation (“Lessee"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION  ("Bank").
 


RECITALS
 


 
A.
Bank has extended credit or may hereafter extend credit to
__________________________ ("Borrower") secured, in whole or in part, by a deed
of trust (the "Deed of Trust")  covering that certain real property situated in
Salt Lake City, Utah, and described on Exhibit A attached hereto and
incorporated herein by this reference (the "Property").
 

 
 
B..
Lessee leases all or a portion of the Property pursuant to a lease entered into
between

 
Bay Pacific East South Temple, LLC, A Utah Limited Liability Company, (“Lessor”)
and Great Basin Scientific,  A Delaware Corporation  (“Lessee”)
 
(Lessor") and Lessee dated as of _______________________________the ("Lease"),
which Lease has not been recorded. It is a condition of Bank's agreement to
extend or continue credit to Borrower secured by the Property that the security
of the Deed of
Trust be and at all times remain a lien or charge on the Property prior and
superior to the rights of Lessee under the Lease.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.         SUBORDINATION.
 
(a)         Subordination of Lease. The Deed of Trust and any and all
extensions, renewals, modifications or replacements thereof shall be and at all
times remain a lien or charge on the Property prior and superior to the Lease.
Lessee intentionally and unconditionally waives, relinquishes and subordinates
the priority and superiority of the Lease and Lessee's right and interest to the
Property thereunder to the lien or charge of the Deed of Trust, and any and all
extensions, renewals, modifications or replacements thereof.
 
(b)         Reliance. Lessee acknowledges that Bank, in extending or continuing
to extend credit to Borrower secured by the Property is doing so in material
reliance on this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         Acknowledgements of Lessee. Lessee acknowledges that it has such
information with respect to any credit extended by Bank to Borrower, and all
loan documents executed in connection therewith, as Lessee deems necessary in
order to grant this subordination. Lessee further agrees that Bank is under no
obligation or duty to, nor has Bank represented that it has or will, see to the
application of the proceeds of any such credit by any person or entity, and any
application or use of any such proceeds for purposes other than those for which
they were intended shall not defeat this subordination.
 
(d)         Entire Subordination Agreement. This Agreement constitutes the whole
and only agreement between the parties hereto with regard to the subordination
of the Lease to the lien or charge of the Deed of Trust; there are no agreements
(written or oral) outside or separate from this Agreement with respect to the
subject matter hereof; and all prior negotiations with respect thereto, if any,
are merged into this Agreement. This Agreement shall supersede and cancel, but
only insofar as would affect the priority between the Deed of Trust and the
Lease, any prior agreements as to such subordination, including without
limitation those provisions, if any, contained in the Lease which provide for
the subordination thereof to the lien of a deed of trust or mortgage affecting
all or any portion of the Property.
 
2.         LEASE. Lessee hereby covenants and agrees that, so long as the Deed
of Trust remains in force and effect:
 
(a)         No Modification, Termination or Cancellation. Lessee shall not
consent to any modification, termination or cancellation of the Lease without
Bank's prior written consent.
 
(b)         Notice of Default. Lessee shall notify Bank in writing concurrently
with any notice given to Lessor of any breach of or default by Lessor under the
Lease. Lessee agrees that Bank shall have the right (but not the obligation) to
cure any breach or default specified in such notice within the time periods set
forth below, and Lessee shall not declare a default of the Lease, as to Bank, if
Bank cures such breach or default within thirty (30) days after the expiration
of the time period provided in the Lease for the cure thereof by Lessor;
provided however, that if such breach or default cannot with diligence be cured
by Bank within such thirty (30) day period, the commencement of action by Bank
within such thirty (30) day period to remedy the same shall be deemed sufficient
so long as Bank pursues such cure with diligence.
 
(c)         No Advance  Rents.  Lessee shall not make any payments or
prepayments of rent more than one (1) month in advance of the time when the same
become due under the Lease.
 
(d)         Assignment of Rents. Upon receipt by Lessee of written notice from
Bank that Bank has elected to terminate the license granted to Lessor to collect
rents, as provided in the Deed of Trust, and directing Lessee to make payment
thereof to Bank, Lessee shall comply with such direction to pay and shall not be
required to determine whether Lessor or Borrower is in default under any
obligations to Bank.
 
3.         ATTORNMENT. If Bank or any other transferee acquires Lessor's right,
title and interest in and to the Property pursuant to a judicial or non-judicial
foreclosure of the Deed of Trust or a deed in lieu thereof or in any other
manner whereby Bank or such transferee succeeds to the interest of Lessor under
the Lease, Lessee agrees as follows for the benefit of Bank or such transferee:
 
(a)        Payment of Rent. Lessee shall pay to Bank or such transferee all
rental payments required to be made by Lessee pursuant to the terms of the Lease
for the remaining term thereof.
 
(b)         Continuation of Performance. Lessee shall be bound to Bank or such
transferee in accordance with all of the terms of the Lease for the remaining
term thereof, and Lessee hereby attorns to Bank or such transferee as its
landlord, such attornment to be effective and self-operative without the
execution of any further instrument immediately upon Bank or such transferee
succeeding to Lessor's interest in the Lease and giving written notice thereof
to Lessee.
 
(c)         No Offset. Neither Bank nor such transferee shall be liable for, or
subject to, any offsets or defenses which Lessee may have by reason of any act
or omission of Lessor as the prior lessor under
 
 
 
 

--------------------------------------------------------------------------------

 
 
the Lease, nor for the return of any sums which Lessee may have paid to Lessor
as the prior lessor under the Lease as security deposits, advance rentals or
otherwise, except to the extent that such sums are actually delivered by Lessor
to Bank or such transferee.
 
(d)         Subsequent Transfer. If Bank or such transferee, by succeeding to
Lessor's interest under the Lease, becomes obligated to perform the covenants of
a lessor thereunder, then, upon any further transfer by Bank or such transferee
of its interest as a lessor under the Lease, all of such obligations shall
terminate as to Bank or such transferee.
 
4.         NON-DISTURBANCE. In the event of a foreclosure of the Deed of Trust,
or a transfer of the Property in lieu thereof or in any other manner whereby
Bank or such transferee succeeds to the interest of Lessor under the Lease, so
long as there shall then exist no breach, default or event of default by Lessee
under the Lease, (a) the leasehold interest of Lessee shall not be extinguished
or terminated by reason of such foreclosure, (b) the Lease shall continue in
full force and effect, and (c) Bank and its successors-in-interest shall
recognize and accept Lessee as the tenant under the Lease, subject to the terms
and conditions of the Lease as modified by this Agreement.
 
5.    ESTOPPEL.  Lessee acknowledges and represents that:
 
(a)         Lease Effective. The Lease has been duly executed and delivered by
Lessee and, subject to the terms and conditions thereof, the Lease is in full
force and effect, the obligations of Lessee thereunder are valid and binding,
and there have been no amendments, modifications or additions to the Lease
(written or oral), other than those included in the Lease definition set forth
above. The Lease constitutes the entire agreement between Lessor and Lessee with
respect to the Property, and Lessee claims no rights to the Property other than
as set forth in the Lease.
 
(b)         No Default. As of the date hereof and to the best of Lessee's
knowledge, (i) there exists no breach of or default under the Lease, nor any
condition, act or event which with the giving of notice or the passage of time,
or both, would constitute such a breach or default, and (ii) there are no
existing claims, defenses or offsets against rental due or to become due under
the terms of the Lease.
 
(c)         No Prepaid Rent. No deposits or prepayments of rent have been made
in connection with the Lease except as follows:
 
6.    MISCELLANEOUS.
 
(a)         Remedies Cumulative. All remedies provided herein are cumulative,
not exclusive, and shall be in addition to any and all other rights and remedies
provided by law and by other agreements between Bank and Borrower, Lessor or any
other person or entity.
 
(b)         Costs, Expenses and Attorneys' Fees. If any party hereto institutes
any judicial or administrative action or proceeding to enforce any rights or
obligations under this Agreement, or seeking damages or any other judicial or
administrative remedy, the prevailing party shall be entitled to recover from
the other party all costs and expenses, including reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of the prevailing party's
in-house counsel), whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower, Lessee or any other person or entity.
 
(c)         Notices.  All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the address set forth
below its signature, or to such other address as any party may designate by
written notice to all other parties. Each such notice, request and demand shall
be deemed given or made as follows:  (i) if sent by hand delivery, upon
delivery; (ii) if sent by mail, upon the earlier of the date of receipt or three
(3) days after deposit in the U.S. mail, first class and postage prepaid; and
(iii) if sent by telecopy, upon receipt.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Further Assurances. At the request of any party hereto, each other
party shall execute, acknowledge and deliver such other documents and/or
instruments as may be reasonably required by the requesting party in order to
carry out the purpose of this Agreement, provided that no such document or
instrument shall modify the rights and obligations of the parties set forth
herein.
 
(e)         Borrower:  Lessor.  If Borrower and Lessor are the same, each
reference in this Agreement to Borrower or Lessor shall be deemed a reference to
said person or entity in its respective capacity.
 
(f)         Successors, Assigns: Governing Law.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, legal representatives,
successors, assigns and other transferees of the parties hereto, and shall be
governed by and construed in accordance with the laws of the State of
California.
 
(g)         Conflicts. In the event of any inconsistency between the terms of
this Agreement and the Lease, the terms of this Agreement shall control.
 
(h)         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute and be construed as one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
 
LESSEE
 
BANK:
         
WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:     By:
 
          Address:     Address: MAC A0101-096         420 Montgomery Street, 9th
Floor         San Francisco, CA 94104

 


OBTAIN NOTARY ACKNOWLEDGMENTS





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
SUBORDINATION, NON-DISTURBANCE, ATTORNMENT AND ESTOPPEL AGREEMENT








 


 


Legal Description of Property:


 

 
 

--------------------------------------------------------------------------------

 
